 

Exhibit 10.1

 

EXECUTION COPY



 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into effective
as of the 10th day of October, 2014, by and between the ROBERT A. FICOCELLI
REVOCABLE TRUST (the “Trust”), ROBERT A. FICOCELLI, individually (“Ficocelli”),
and STEPHEN R. HOMER, individually (“Homer”) (the Trust, Ficocelli and Homer are
herein referred to as “Seller Parties” or each a “Seller Party”), and MAGNEGAS
CORPORATION, a Delaware corporation (“Purchaser”).

 

WITNESSETH :

 

WHEREAS, the Trust and Homer own, in the aggregate, all the shares of the common
stock, par value $5.00 per share (the “Shares”), of Equipment Sales and Service,
Inc. a Florida corporation (the “Corporation”), which Shares constitute all of
the issued and outstanding capital stock of the Corporation;

 

WHEREAS, the Corporation owns and operates a business of sales and distribution
of gases (the “Business”) based from its headquarters in Pinellas Park, Florida;
and

 

WHEREAS, Purchaser desires to purchase from the Trust and Homer, and the Trust
and Homer desire to sell to Purchaser, the Shares, subject to and in accordance
with the terms hereof.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements, and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows.

 

ARTICLE 1
PURCHASE AND SALE OF STOCK

 

Section 1.1 Purchase and Sale of Stock

 

Upon the terms and subject to the conditions hereof, at the Closing (as defined
herein) the Trust and Homer will sell, convey, assign, transfer, and deliver to
Purchaser, and Purchaser will purchase, acquire, and accept, all of the Shares;
and Purchaser will pay for the Shares as hereinafter provided.

 

Section 1.2 Additional Equipment

 

The price to be paid to the Seller Parties by Purchaser for the Shares is Three
Million and no/100 Dollars (U.S. $3,000,000.00) (the “Purchase Price”). At the
Closing, Purchaser shall deliver to the Seller Parties the Purchase Price, less
any amounts deposited into escrow pursuant to Article 9 hereof, in cash or by
wire transfer of immediately available funds.

 

The Parties acknowledge that the Purchase Price to be paid by Purchaser includes
the value of certain equipment listed on Schedule 1.2 which is not currently
reflected in the Corporation’s books, as it has been fully depreciated, but is
owned by the Corporation free and clear of any liens.

 

 

 

  



ARTICLE 2

CLOSING

 

Section 2.1  Time and Place of Closing

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of the Purchaser in Tarpon Springs, Florida on a
date to be mutually agreed on by the parties, when all Closing conditions have
been met or otherwise waived by the applicable party, upon delivery of the
required deliveries pursuant to Section 2.2, but in no event later than November
14, 2014 (the “Closing Date”).

 

Section 2.2  Deliveries at the Closing

 

At the Closing:

 

(a)Purchaser shall deliver to the Seller Parties

 

(i)          the Purchase Price as provided for in Section 1.2; and

 

(ii)         a Certificate of the Secretary of Purchaser certifying as to the
incumbency of the Purchaser’s officers authorized to enter into this Agreement
on behalf of Purchaser, as to the continuing effectiveness of any corporate
resolutions of Purchaser authorizing Purchaser to consummate the transactions
contemplated hereby (attaching the appropriate resolutions), and as to the
representations of Purchaser under Article 5 hereof.

 

(b)Seller Parties shall deliver to Purchaser

 

(i)          certificates representing the Shares with applicable stock transfer
tax stamps, if any, duly endorsed or accompanied by stock powers duly executed
in blank and otherwise in form acceptable for transfer on the books of the
Corporation and with any other documents that are necessary to deliver to
Purchaser good and valid title to the Shares;

 

(ii)         Certification of Trust of Robert Ficocelli, as trustee of the
Trust, regarding his status and authority as Trustee, in the form attached as
Exhibit 2.2(b)(ii) hereto.

 

(iii)         the books and records of the Corporation;

 

(iv)        the executed Non-Competition and Non-Solicitation Agreements, for
each Seller Party, as defined in Section 3.2 hereof;

 

(v) legal opinion of counsel to Seller Parties in the form attached as Exhibit
2.2(b)(v); and

 

(vi)        the executed Employee Agreements.

 

2

 

  



(c)Seller Parties and Purchaser shall deliver to one another the executed Lease
Agreement (as defined in Section 3.1 hereof), together with all keys to the
premises leased thereunder.

 

(d)Each party hereto shall deliver to the appropriate recipient all other
previously undelivered documents, instruments, and writings required to be
delivered by it or him at or prior to the Closing pursuant to this Agreement or
otherwise required in connection herewith.

 

Section 2.3 Interdependence

 

The transfer and deliveries described in this Article 2 are mutually
interdependent and regarded as occurring simultaneously as of the close of
business on the Closing Date; and, unless waived by both the transferor and
transferee, no such transfer or delivery shall become effective unless and until
all other transfers and deliveries provided for in this Article 2 have also been
consummated.

 

ARTICLE 3
RELATED AGREEMENTS

 

Section 3.1 Lease Agreement

 

At the Closing, Purchaser and Trust shall enter into a lease agreement for the
premises which currently serve as the Corporation’s headquarters in Pinellas
Park, in substantially the form attached hereto as Exhibit 3.1 (the “Lease
Agreement”). A condition to Purchaser’s execution of the Lease Agreement shall
be Purchaser’s satisfaction with a physical inspection of the premises conducted
by a certified building inspector engaged by Purchaser at Purchaser’s sole cost,
to be held a minimum of five (5) business days prior to Closing,

 

Section 3.2 Restrictive Covenant

 

As additional incentive for Purchaser to purchase the Shares, at the Closing,
each of Ficocelli and Homer shall execute a non-competition and non-solicitation
agreement in favor of Purchaser in the form of Exhibit 3.2 (the “Non-Competition
and Non-Solicitation Agreement”). The parties agree that adequate consideration
for the Non-Competition and Non-Solicitation Agreement is included in the
Purchase Price and that such an agreement is an integral part of this Stock
Purchase Agreement and is incorporated by reference herein. The agreement of
Ficocelli and Homer to abide by the provisions of his respective Non-Competition
and Non-Solicitation Agreement form an integral part of the good will of the
Corporation’s business being purchased. Each Seller Party further acknowledges
that his or its sale of the Shares of the Corporation includes inherently a
transfer of all of the Corporation’s assets, including the Corporation’s trade
secrets and other intellectual property as described in Section 4.15 of this
Agreement.

 

Section 3.3 IRS Allocation of Purchase Price

 

Each Seller Party and Purchaser agrees to file IRS Form 8594 and all federal,
state, local and foreign Tax returns in accordance with allocation of the
Purchase Price between the Shares and the Non-Competition and Non-Solicitation
Agreement, to be agreed upon by the parties prior to closing.

 

3

 

  



Section 3.4 Further Assurances

 

The parties hereto agree that each will execute and deliver to the others any
and all documents in addition to those expressly provided for in this Agreement
that may be reasonably necessary or appropriate to carry out the intent of this
Agreement and the transactions contemplated hereby, whether at or after the
Closing. Each Seller Party further agrees that at any time and from time to time
after the Closing the Seller Parties will execute and deliver to Purchaser such
further conveyances, assignments, or other written assurances, and take such
further actions, as Purchaser may reasonably request to perfect and protect
Purchaser’s title to the Shares.

 

Section 3.5 Employment Agreements

 

The Seller Parties shall solicit the employees listed on Schedule 3.5 to enter
into an employment agreement with the Corporation, on terms satisfactory to
Purchaser (the “Employment Agreements.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES

 

The Seller Parties hereby represent and warrant, jointly and severally, to
Purchaser as follows:

 

Section 4.1 Ownership of Shares and Capacity to Sell

 

The Trust owns beneficially and of record seventy-five (75) Shares. Homer owns
beneficially and of record twenty-five (25) Shares. Each of Ficocelli, as
trustee of the Trust, and Homer has the full legal right, power, and authority
to sell, convey, assign, and transfer the Shares to Purchaser pursuant to this
Agreement free and clear of any lien, claim, charge, encumbrance, or restriction
whatsoever, so that upon delivery of such Shares to Purchaser, good, and valid
title to such Shares will vest in Purchaser free and clear of any lien, claim,
charge, encumbrance, or restriction whatsoever.

 

Section 4.2 Corporate Organization

 

The Corporation is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Florida. The Corporation has all
requisite corporate power and authority to own, operate, and lease its
properties and to carry on the Business as now being conducted.

 

Section 4.3 Capitalization

 

The authorized capital stock of the Corporation consists of one hundred (100)
shares of common stock, par value $5.00 per share. The Shares are all of the
issued and outstanding shares of capital stock of the Corporation. All of the
Shares are duly authorized and issued, fully paid, and non-assessable. There are
no outstanding options or warrants for any stock of the Corporation.

 

4

 

 







Section 4.4 Authorization

 

Homer is a natural person and has full right, capacity and authority to enter
into this Agreement and any other documents contemplated hereunder (the
“Transaction Documents”) and to sell, assign, transfer and deliver the Shares to
be sold by him hereunder and to perform his other obligations under each
Transaction Document to which he is a party. Each of the Trust, upon execution
of this Agreement by Ficocelli as its trustee, and Ficocelli has full right,
capacity and authority to enter into this Agreement and the Transaction
Documents and to sell, assign, transfer and deliver the Shares to be sold by the
Trust hereunder and to perform their respective other obligations under each
Transaction Document to which either the Trust or Ficocelli is a party. Assuming
that this Agreement constitutes the valid and binding obligation of Purchaser,
this Agreement constitutes the valid and binding obligations of the Seller
Parties, enforceable in accordance with its terms, except as the enforceability
hereof may be subject to or limited by applicable bankruptcy, insolvency,
reorganization, or other similar laws affecting creditors’ rights generally and
to general principles of equity being applied at the discretion of the courts.

 

Section 4.5 Consents and Approvals

 

Neither the execution and delivery by Seller Parties of this Agreement, nor the
consummation by Seller Parties of the transactions contemplated hereby, nor
compliance by Seller Parties with any of the provisions hereof will (i) conflict
with or result in a breach of any provision of the Articles of Incorporation or
Bylaws of the Corporation of any instrument creating or governing the Trust;
(ii) violate any order, writ, injunction, decree, judgment, ruling, law, rule or
regulation of any court or governmental authority, applicable to the Corporation
or Seller Parties, or any of their respective properties; (iii) require any
consent, approval, or authorization of, or notice to, or declaration, filing, or
registration with, any governmental or regulatory authority; or (iv) violate or
conflict with, or result in a breach of, or constitute a default under, or
require consents from any other party to, or result in a right of termination or
cancellation of, or result in acceleration of any right or creation of any lien
under, any note, bond, mortgage, indenture, deed of trust, license, franchise,
permit, lease, contract, agreement, or other instrument or commitment or
obligation relating to the Business of the Corporation or to which any of the
Seller Parties or the Corporation is or was a party or by which any of them or
any of their respective properties may be or was bound or affected.

 

Section 4.6 Financial Statements

 

The Corporation’s fiscal year ends December 31. The Seller Parties have
previously delivered to Purchaser the (a) audited balance sheet and statements
of income, and cash flow of the Corporation as of and for the fiscal years ended
December 31, 2013 and 2012 (the “Audited Financial Statements”); and (b)
unaudited balance sheets and statements of income, and cash flow for the six
months ended June 30, 2014 (the “Balance Sheet Date”) of the Corporation (the
“Unaudited Statements”). The Audited Financial Statements and the Unaudited
Statements are hereinafter jointly referred to as the “Financial Statements.”
The Financial Statements were prepared in accordance with United States
generally accepted accounting principles (“U.S. GAAP”) applied on a consistent
basis throughout the periods covered thereby, present fairly and accurately the
financial condition of the Corporation as of such dates and the results of
operations for such periods and are correct and complete, and are consistent
with the books and records of the Corporation.

 

5

 

  





Section 4.7 Absence of Undisclosed Liabilities/Subsequent Events

 

Except as disclosed on Schedule 4.7, the Corporation did not have as of the
Balance Sheet Date any material liabilities or obligations except for
liabilities reflected on the Financial Statements. Since the Balance Sheet Date
the Corporation has operated the Business in the ordinary course of business
consistent with past custom and practice.

 

Section 4.8 Legal Proceedings

 

As of the date of this Agreement, there are no claims, actions, suits,
inquiries, investigations, or other proceedings pending or, to the best
knowledge of each Seller Party, threatened or imminent, relating to Seller
Parties or the Corporation before any court or governmental body. None of the
Seller Parties or the Corporation is subject to any judgment, order, decree, or
any governmental restriction which is likely to result in any change in or
effect on the Corporation that is materially adverse to the business,
properties, earnings, prospects, or condition (financial or otherwise) of the
Corporation.

 

Section 4.9 Title to Properties and Related Matters

 

Schedule 4.9 attached hereto sets forth, as of the date of this Agreement an
accurate and reasonably detailed listing of the machinery, equipment, vehicles,
and other items of tangible personal property owned or leased by the
Corporation, having in the case of each item a value in excess of Five Thousand
Dollars (U.S. $5,000.00), indicating in each case whether owned or leased. The
Corporation has good, valid, and marketable title to all of its assets and any
other property which the Corporation purports to own; such assets and properties
and title thereto are free and clear of all liens, mortgages, pledges, claims,
charges, security interests, and other encumbrances (all of the foregoing
encumbrances being referred to herein as a “Lien” or “Liens”), except, with
respect to each such property, Liens which relate to current Taxes not yet due,
and which, in any event, do not materially detract from or impair the
marketability, value, or present use of such property (the foregoing exceptions
being referred to herein as the “Permissible Exceptions”). Schedule 4.9 sets
forth all the assets used by the Corporation in the Business and all assets
required for the Business as conducted to date by the Corporation.

 

Section 4.10 Taxes and Tax Returns

 

There are no Liens with respect to Taxes (except for Permissible Exceptions).
For purposes of this Agreement, (i) the term “Taxes” shall mean all taxes,
charges, fees, levies, or other assessments, including, without limitation,
income, gross receipt, excise, property, sales, use, license, payroll, and
franchise taxes, imposed by the United States, or any state, local, or foreign
government or subdivision or agency thereof, whether computed on a unitary,
combined, or any other basis; and such term shall include any interest and
penalties or additions to tax; and (ii) the term “Tax Return” shall mean any
report, return, or other document or information required to be supplied to a
taxing authority in connection with Taxes.

 

6

 

  





All Tax Returns required to be filed by or on behalf of the Corporation with
respect to all periods ended prior to the date of this Agreement have been duly
filed with the appropriate authorities and such Tax Returns are accurate in all
material respects. All Taxes (including estimated tax payments) required to be
shown on such Tax Returns or claimed to be due from the Corporation or with
respect to its business have been paid or reflected as a liability on the books
and records of the Corporation. All deficiencies asserted as a result of any
federal, state, or local tax audits have been paid or finally settled and no
issue has been raised in any such audit which, by application of the same or
similar Principles, reasonably could be expected to result in a proposed
deficiency for any other period not so audited. No state of facts exists or has
existed which would constitute grounds for the assessment of any tax liability
with respect to the periods which have not been audited by the Internal Revenue
Service or by other appropriate federal or state authorities. There are no
outstanding agreements or waivers extending the statutory period of limitation
applicable to any Tax Return for any period. Seller Parties shall be responsible
for the filing of all Tax Returns for the Company for all periods ending on or
before the Closing Date. Purchaser agrees to cooperate fully with Seller Parties
in the filing of such Tax Returns.

 

Section 4.11 Material Contracts

 

Schedule 4.11 attached hereto lists and briefly describes all Material Contracts
as of the Closing Date. As used herein the term “Material Contract” shall mean a
contract, agreement, instrument, arrangement, understanding, lease, or rental
agreement, whether written or verbal, to which the Corporation is a party, which
(i) provides for aggregate payments by the Corporation of Five Thousand Dollars
(U.S. $5,000.00) or more, or (ii) by its terms extends for a period ending (or
is not otherwise terminable for a period of) more than one year after the
Closing Date. Each such contract is enforceable and will continue to be
enforceable on identical terms following the Closing. Neither the Corporation
nor any of the counter-parties to any such contract is or has been in breach or
violation of, or default under, any of such contract’s provisions.

 

Section 4.12 Litigation.

 

Schedule 4.12 sets forth each instance in which any of the Seller Parties or the
Corporation (a) is subject to any pending or outstanding order, ruling,
decision, award, judgment, consent, decree, writ, injunction, or other similar
determination or finding by, before or under any governmental body or arbitrator
(an “Order”); or (b) is a party, the subject of or, to the Seller Parties’
knowledge, is threatened to be made a party to or the subject of any action,
lawsuit, arbitration, mediation, investigation or similar proceeding by or
before any arbitrator or governmental body (an “Action”). No Order or Action
required questions the enforceability of a Transaction Document or any of the
transactions contemplated thereunder (the “Transactions”), or could result in
any material adverse effect on the Business or the Corporation, and the Seller
Parties have no basis to believe that any such Action may be brought or
threatened against the Seller Parties, the Corporation or Purchaser.

 

7

 

  





Section 4.13 Environmental, Health and Safety Matters.

 

Except as set forth in Schedule 4.13, (a) the Seller Parties and the Corporation
are in compliance with all Environmental Laws (as defined below) and other
federal, state and local health and safety requirements (jointly with the
Environmental Laws, the “Environmental, Health and Safety Requirements”) in
connection with owning, using, maintaining and operating the Business; (b) the
premises leased under the Lease Agreement are and have been in compliance with
all Environmental, Health and Safety Requirements; (c) Seller Parties and the
Corporation have not used, stored, treated, transported, shipped off-site,
manufactured, generated, refined, handled, produced, disposed, or released any
hazardous materials on, under, at, to, from or in any way affecting any real
property owned, operated or used at any time by the Business in any manner that
(i) constituted or constitutes a violation of any Environmental, Health and
Safety Requirements, or (ii) required or requires remediation or abatement under
any Environmental, Health and Safety Requirements; (d) none of the Seller
Parties or the Corporation or the Business has agreed to indemnify or hold
harmless any other person for any violation of Environmental, Health and Safety
Requirements or any remediation required thereunder and, to the extent that
either is subject to such an agreement, none of the Seller Parties or the
Corporation or the Business have been subject to a claim to so indemnify or hold
harmless any such other person and, to Seller Parties’ knowledge, there are no
circumstances that could reasonably be expected to result in such a claim; (g)
none of the Seller Parties or the Corporation or the Business have given any
release or waiver of liability related to the presence of any Hazardous
Materials; and (h) Seller Parties and the Corporation have delivered to
Purchaser true and complete copies and results of all permits, environmental
reports, investigations, disclosures, studies, sampling results, analyses,
assessments, tests, plans, and audits that are in the possession or control of
Seller Parties and the Corporation related to the Business, and any real
property operated or used at any time by the Business. All Permits required to
be held by Seller Parties and the Corporation or the Business pursuant to
Environmental, Health and Safety Requirements are set forth on Schedule 4.11.

 

“Environmental Law(s)” means any foreign, federal, state or local statute,
regulation, ordinance, or rule of common law as now or hereafter in effect in
any way or any other legally binding requirement relating to the environment,
natural resources, spills or pollution, or protection of human health and safety
including all those relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, release, threatened release, control, exposure
to, or cleanup of any substance, material or waste which is regulated by the
United States, or any state or local governmental body, including petroleum and
its by-products, asbestos or asbestos-containing material, polychlorinated
biphenyls, lead-based paint, and any material or substance which is defined as a
“hazardous waste” or similar label, including any substance the presence, use,
handling, storage or disposal of which is prohibited under any provisions of
U.S. or state law. For the avoidance of doubt, Environmental Laws shall include
but is not limited to the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.), the Emergency Planning and
Right-To-Know Act (42 U.S.C. § 11101 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. App. § 1801 et seq.), the Solid Waste Disposal Act
(42 U.S.C. § 6901 et seq.) (including the Resource Conservation and Recovery
Act), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300(f) et seq.), the Lead-Based
Paint Exposure Reduction Act (42 U.S.C. § 2681 et seq.), the National
Environmental Policy Act (42 U.S.C. § 4321 et seq.), and the Occupational Safety
and Health Act (29 U.S.C. § 651 et seq.), and all Laws of a similar nature, and
the rules and regulations promulgated pursuant thereto, each as amended.

 

8

 

  





Section 4.14 Employee Benefits.

 

Schedule 4.14 lists each non-qualified deferred compensation plan, qualified
defined contribution retirement plan, qualified defined benefit retirement plan
or other material fringe benefit plan or program that the Corporation maintains
or to which the Corporation contributes with regard to any individual employed
in the Business (“Employee Benefit Plans”). With respect to any Employee Benefit
Plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”), which is subject to ERISA and which is
sponsored, maintained or contributed to, or has been sponsored, maintained or
contributed to, within six years prior to the Closing Date, by Seller Parties
and the Corporation or any person deemed to be affiliated or aggregated with
Seller Parties and the Corporation under Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986 (the “Code”) or Section 4001(a)(14) of ERISA, (a)
no unsatisfied withdrawal liability or obligation, within the meaning of Section
4201 of ERISA, has been incurred, (b) no unsatisfied liability or obligation to
the Pension Benefit Guaranty Corporation has been incurred by the Corporation or
any ERISA Affiliate, (c) no accumulated funding deficiency, whether or not
waived, within the meaning of Section 302 of ERISA or Section 412 of the Code
has been incurred and (d) all contributions (including installments) to such
plan required by Section 302 of ERISA and Section 412 of the Code have been
timely made. With respect to any kind of Employee Benefit Plan, such plan has
been funded and maintained in compliance with all Laws applicable thereto and
the requirements of such plan’s governing documents.

 

Section 4.15 Intellectual Property.

 

Schedule 4.15 sets forth a true and complete list of (i) all trademarks, service
marks and trade names, and all federal and state registrations or applications
for registration relating thereto, and all licenses granted to the Corporation
or to Seller Parties relating thereto, which are used or held for use in the
Business and (ii) all telephone, telecopy and e-mail addresses, websites and
listings used in the Business. Except as set forth in Schedule 4.15, the Seller
Parties and the Corporation own, or possess adequate rights to use, all
Intellectual Property used in the Business. No Permit is required for the
assignment of all interests in the Intellectual Property used in the Business to
Purchaser as part of the Transactions. The Seller Parties and the Corporation’s
use of the Intellectual Property in the Business does not, and Purchaser’s use
of such Intellectual Property after Closing will not, infringe upon any rights
any other person owns or holds. Schedule 4.15 also includes a general
description of the Corporation’s trade secrets or a description of the
Corporation’s records that contain such trade secrets.

 

9

 

  



Section 4.16 Inventory.

 

The inventories of the Business (i) are in good, merchantable and useable
condition and (ii) are, in the case of finished inventory, of a quality and
quantity saleable at full value in the Ordinary Course of Business and, in the
case of all other inventories, of a quality and quantity useable in the Ordinary
Course of Business. The inventory obsolescence policies of the Corporation with
respect to the Business are appropriate for the nature of the products sold and
the marketing methods used by the Business. Schedule 4.16 sets forth a list of
places where inventories of the Business are located as of the Closing Date.
There has been no change in inventory valuation standards or methods with
respect to the Inventory in the prior three years. The quantities of any kind of
inventory are reasonable in the current (and the currently foreseeable)
circumstances of the Business. None of the Seller Parties or the Corporation
holds any items of inventory on consignment from other persons, and no other
person holds any items of inventory on consignment from the Corporation.

 

Section 4.17 Receivables.

 

All of the Corporation’s receivables, including all contracts in transit,
manufacturers warranty receivables, notes receivable, accounts receivable, trade
account receivables, and insurance proceeds receivable (“Receivables”) relate to
the Business and are enforceable, represent bona fide transactions, arose in the
Corporation’s Ordinary Course of Business and are properly reflected on the
Corporation’s books and records. All of the Receivables are good and collectible
receivables, are current and will be collected in accordance with past practice
and the terms of such Receivables (and in any event within six months following
the Closing Date) without any set off or counterclaims. No customer or supplier
of the Corporation is entitled to any payment terms other than terms in the
Corporation’s Ordinary Course of Business.

 

Section 4.18 Employees.

 

Schedule 4.18 contains a complete and accurate list of the following information
for each employee of the Corporation: name, job title, date of hiring or
engagement; date of commencement of employment or engagement; current
compensation paid or payable and any change in compensation since December 31,
2013; sick and vacation leave that is accrued but unused; and service credited
for purposes of vesting and eligibility to participate under any Employee
Benefit Plan. The Corporation has not has changed the location of employment of
any employee to or from the Business since December 31, 2013. The Corporation is
not a party to any collective bargaining agreement with respect to any of its
employees and no collective bargaining agreement determines the terms and
conditions of employment of any person employed in the Corporation. No persons
employed by the Corporation are on strike or, to the knowledge of the Seller
Parties, threatening any strike or work stoppage, and there is no pending union
representation election or negotiation of a collective bargaining agreement with
respect to persons employed by the Corporation.

 

Section 4.19 Corporation’s Headquarters

 

The Corporation’s current headquarters are as described in the Lease Agreement
(the “Lease Premises”). The Lease Premises are owned by the Trust free and clear
of any liens, mortgages or other encumbrances on such Lease Premises.

 

10

 

  





Section 4.20 Accuracy of Information Furnished.

 

No representation, statement or information contained in this Agreement, any of
the Transaction Documents or any contract or other document made available or
furnished to Purchaser or its representatives by the Seller Parties or the
Corporation contains any untrue statement of a material fact or omits any
material fact necessary to make the information contained therein not
misleading. All projections and estimates that have been provided to Purchaser
were, at the time of creation, reasonably made in good faith based on reasonable
assumptions, given the circumstances at the time such assumptions were made.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller Parties as follows:

 

Section 5.1 Organization of Purchaser

 

Purchaser is an entity duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization.

 

Section 5.2 Corporate Authorization

 

Purchaser has full corporate right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, and all
corporate resolutions required to authorize Purchaser to consummate the
transactions contemplated hereby have been now or will, as of the Closing Date,
have been adopted. Assuming that this Agreement constitutes the valid and
binding obligations of the Seller Parties, this Agreement constitutes the valid
and binding obligation of Purchaser, enforceable in accordance with its terms,
except as the enforceability hereof may be subject to applicable bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors’ rights
generally and to general principles of equity.

 

Section 5.3 Consents and Approvals

 

Neither the execution and delivery by Purchaser of this Agreement, nor the
consummation by Purchaser of the transactions contemplated hereby, nor
compliance by Purchaser with any of the provisions hereof will (i) conflict with
or result in a breach of any provision of the Articles of Incorporation or
Bylaws of the Purchaser; (ii) violate any order, writ, injunction, decree,
judgment, ruling, law, rule or regulation of any court or governmental
authority, applicable to the Purchaser, or any of its properties; or (iii)
require any consent, approval, or authorization of, or notice to, or
declaration, filing, or registration with, any governmental or regulatory
authority.

 

ARTICLE 6
PRE-CLOSING COVENANTS OF SELLER PARTIES

 

At all times during the period between the execution of this Agreement and the
Closing, the Seller Parties and the Corporation shall do (or refrain from doing)
the following:

 

(a)shall continue the operation of the Corporation and the Business in the same
manner as the Business was operated prior to the date of this Agreement, and
devote 100% of Ficocelli’s and Homer’s working time and attention to the conduct
of the Business;

 

11

 

 





(b)shall not start any new or continue any existing business, or accept or
undertake any employment or provide any services related to any business of any
other person or entity;

 

(c)shall not remove, sell or otherwise dispose of any assets, property or
equipment of any nature of the Corporation used in the Business;

 

(d)shall not allow any unlawful activity to be conducted on or about the
premises upon which the Business is conducted or at any other place during any
Business activity (for example, a delivery of materials to customers) being
conducted by the Corporation;

 

(e)shall maintain the general liability and property insurance carried by Seller
Parties as of the date hereof on the Corporation and the property and
improvements from and upon which the Corporation operates;

 

(f)shall not change, alter or revise the “Employee Rules” for the employees of
the Corporation;

 

(g)shall not, except as provided in Section 1.2, purchase any equipment out of
the ordinary course of business;

 

(h)shall not grant any options or warrants in shares of the Corporation, nor
issue any additional shares of the Corporation; and

 

(i)make any distributions of cash, property or other dividends to any Seller
Party or to any third parties.

 

ARTICLE 7
CONDITIONS TO THE OBLIGATIONS OF PURCHASER

 

The obligations of Purchaser to consummate the transactions contemplated hereby
shall be subject to the satisfaction, at or prior to the Closing, of each of the
following conditions, each of which may be waived by Purchaser as provided
herein:

 

Section 7.1 Representations and Warranties True

 

The representations and warranties of the Seller Parties contained in this
Agreement shall be true and correct as of the date when made and at and as of
the Closing Date as though such representations and warranties were made at and
as of such date, except (i) for changes expressly permitted or contemplated by
this Agreement and (ii) where a representation or warranty is made as of (or
words of similar import) a specific date.

 

12

 

  



Section 7.2 Performance of Obligations

 

Each of the obligations of Seller Parties to be performed by Seller Parties on
or before the Closing pursuant to the terms hereof shall have been duly
performed and complied with in all material respects on or before the Closing.
Without limiting the generality of the foregoing, Purchaser shall have no
obligation to purchase any Shares unless all of the Shares are tendered to
Purchaser at the Closing and until all deliveries to be made by Seller Parties
under Section 2.2 have been tendered.

 

Section 7.3 Satisfactory Financing

 

Purchaser shall have obtained cash proceeds from a financing transaction
sufficient to pay the Purchase Price to the Seller Parties. For avoidance of
doubt, this Agreement shall automatically terminate and be null and void,
without further force or effect, if Purchaser shall not have obtained
satisfactory financing for the Purchase Price prior to November 14, 2014, unless
all parties mutually elect to extend such deadline in writing. The Purchaser
shall confirm promptly to the Seller Parties in writing when all cash proceeds
to consummate the transaction at Closing have been obtained and are immediately
available, confirming the removal of this condition to Closing (the “Closing
Notice”) and providing the Seller Parties with a proposed date for Closing which
shall not be earlier than four (4) business days from the date of such Closing
Notice.

 

Section 7.4 Satisfactory Completion of Due Diligence

 

Purchaser shall have completed (i) its due diligence of the Corporation’s
records and been satisfied with such review, in Purchaser’s sole discretion, and
(ii) its environmental due diligence of the premises to be leased under the
Lease Agreement (the “Property”), which may include a “Phase I” environmental
and hazardous waste inspection (the “Phase I”) made of the Property by an
environmental engineer selected by Purchaser at Purchaser’s sole cost and
expense, and been satisfied with the results thereof.

 

Section 7.5 Employment Agreements

 

The Employment Agreements, executed by each of the Employees listed on Schedule
3.5 shall have been delivered to Purchaser with terms acceptable to Purchaser
and providing for such persons’ continuing employment with the Corporation.

 

ARTICLE 8
CONDITIONS TO THE OBLIGATIONS OF SELLER PARTIES

 

The obligations of the Seller Parties to consummate the transactions
contemplated hereby shall be subject to the satisfaction, at or prior to the
Closing Date, of each of the following conditions, each of which may be waived
by the Seller Parties as provided herein:

 

13

 

  



Section 8.1 Representations and Warranties True

 

The representations and warranties of Purchaser contained in this Agreement
shall be true and correct as of the date when made and at and as of the Closing
as though such representations and warranties were made at and as of such date,
except for changes expressly permitted or contemplated by this Agreement.

 

Section 8.2 Performance of Obligations

 

Each of the obligations of Purchaser to be performed by it on or before the
Closing pursuant to the terms hereof shall have been duly performed and complied
with in all material respects on or before the Closing.

 

ARTICLE 9
MONEY DEPOSITS; ESCROW

 

Section 9.1 Earnest Money Deposit

 

Upon execution of this Agreement, Purchaser shall deposit with Ficocelli, on
behalf of the Seller Parties, the sum of Twenty-Five Thousand Dollars
($25,000.00) as a good faith, earnest money deposit (the “Earnest Money
Deposit”). The Earnest Money Deposit shall be non-refundable to Purchaser except
in the event of Seller Parties’ failure to close that is not the result of any
action or inaction attributable to Purchaser, and in such case shall be retained
by Seller Parties as liquidated damages for any harm or damages suffered by
Seller Parties in connection with the failed Closing. Upon retention of the
Earnest Money Deposit by Seller Parties, if Purchaser fails to proceed to
Closing, Seller Parties shall have no further claim hereunder and Purchaser
shall not bear any further liability to Seller Parties for its failure to Close.

 

If, after receipt of Purchaser’s Closing Notice, the Seller Parties do not make
their schedules available for Closing on a date prior to the November 14, 2014
deadline, or if Seller Parties otherwise breach any of their representations in
this Agreement prior to Closing, the Earnest Money Deposit shall be returned to
Purchasers in its entirety, within five (5) business days of the later of
November 14, 2014 or Purchaser’s written request therefor. In such event, should
Seller Parties fail to return the Earnest Money Deposit as provided herein, any
costs incurred by Purchaser in connection with the collection of such Earnest
Money Deposit, including but not limited to reasonable attorney fees and court
costs, shall be borne by the Seller Parties and shall be reimbursed to
Purchaser.

 

Section 9.2 Escrow Agreement and Deposit of Holdback Deposit into Escrow

 

At Closing, the parties will enter into an escrow agreement with Shutts & Bowen,
LLP as “Escrow Agent” in the form of Exhibit 9.2 hereto providing, among other
things, for Purchaser’s delivery of a “Holdback” deposit of One Hundred Fifty
Thousand Dollars ($150,000.00) to Escrow Agent at Closing, representing a
portion of the Purchase Price to be held back for a period of nine (9) months
following the Closing (the “Holdback Deposit”). Such Holdback Deposit shall be
held by Escrow Agent for the benefit of the Seller Parties except to the extent
that any claims under Article 10 below are made by Purchaser in respect of such
Holdback Deposit. The Escrow Agreement provides for the parties to provide joint
written instructions to Escrow Agent as to the release of any funds held in
escrow, and each party hereby agrees to comply with the provisions of this
Agreement when executing such instructions to Escrow Agent. Unless any claims
are then pending, all funds held in escrow shall be released from escrow not
later than nine months following the Closing Date (the “Escrow Term”). The
escrow shall terminate on the Escrow Term date unless escrow funds are earlier
exhausted or as provided under the Escrow Agreement.

 

14

 

  





ARTICLE 10
SURVIVAL AND INDEMNIFICATION

 

Section 10.1 Survival of Representations and Warranties, etc.

 

All representations and warranties, covenants, agreements, and other
undertakings of the parties contained in this Agreement or in any certificate or
other writing delivered pursuant hereto, shall survive the Closing. The
representations and warranties (but not the covenants, agreements, or other
undertakings) of the parties contained in this Agreement shall expire on a date
twelve (12) months after the Closing; provided, however, that notwithstanding
the aforementioned expiration date, all representations and warranties of the
Seller Parties which relate to (i) title to the Shares shall survive the Closing
without limitation; and (ii) liabilities for Taxes (Section 4.10) and
Environmental, Health and Safety matters (Section 4.13), shall survive until the
termination or expiration of all applicable statutes of limitations with respect
thereto.

 

Section 10.2 Indemnification Obligations

 

(a)Obligation of Seller Parties. Seller Parties shall, jointly and severally,
indemnify, defend, and hold harmless Purchaser from and against any and all
losses, liabilities, damages, obligations, payments, costs, and expenses
(including, without limitation, losses in the absence of third party claims, the
costs and expenses of any and all actions, suits, proceedings, judgments,
settlements, and compromises relating thereto, and reasonable attorneys’ fees in
connection therewith) (collectively, “Indemnifiable Losses” and each an
“Indemnifiable Loss”) of Purchaser, arising out of or due to, directly or
indirectly, a breach of any of the representations, warranties, covenants,
agreements, or undertakings of Seller Parties contained in this Agreement.

 

(b)Obligations of Purchaser. Purchaser shall indemnify, defend, and hold
harmless Seller Parties from and against any and all Indemnifiable Losses of
Seller Parties arising out of or due to, directly or indirectly, a breach of any
of the representations, warranties, covenants, agreements, or undertakings of
Purchaser contained in this Agreement.

 

15

 

  





Section 10.3 Procedure for Indemnification

 

(a)Third Party Claims. If a party entitled to indemnification pursuant to
Section 10.2(a) or Section 10.2(b) (the “Indemnitee”) receives notice of the
assertion by a person who is not a party to this Agreement of any claim or of
the commencement by any such person of any action or proceeding (a “Third Party
Claim”) with respect to which another party to this Agreement (the “Indemnifying
Party”) is obligated to provide indemnification, the Indemnitee shall give the
Indemnifying Party notice thereof promptly after the Indemnitee has actual
knowledge of such Third Party Claim. Such notice shall describe the Third Party
Claim in reasonable detail, and shall indicate the amount (estimated if
necessary) of the Indemnifiable Loss that has been or may be sustained by the
Indemnitee. If, within fifteen (15) days after its receipt of Indemnitee’s
notice of such Third Party Claim, the Indemnifying Party provides a written
notice to the Indemnitee that it will indemnify and hold the Indemnitee harmless
from all Indemnifiable Losses related to such Third Party Claim and
acknowledging that any losses that may be assessed against the Indemnitee in
connection with such Third Party Claim constitute loses for which the Indemnitee
shall be indemnified pursuant to this Article 10, the Indemnitee shall permit
the Indemnifying Party (at the expense of such Indemnifying Party) to assume the
defense of such Third Party Claim or any litigation with a third party resulting
therefrom; provided, however, that (i) the counsel for the Indemnifying Party
who shall conduct the defense of such claim or litigation shall be subject to
the approval of the Indemnitee, (ii) the Indemnitee may participate in such
defense at the Indemnitee’s expense, (iii) the Indemnitee’s failure to give
notice of the Third Party Claim to the Indemnifying Party as provided herein
shall not relieve the Indemnifying Party of its indemnification obligations
under this Agreement except, and only to the extent that, as a result of such
failure to give notice, the defense against such claim is materially impaired,
and (iv) the fees and expenses incurred by the Indemnitee prior to the
assumption of a Third Party Claim hereunder by the Indemnifying Party’s shall be
borne by the Indemnifying Party. Except with the prior written consent of the
Indemnitee, no Indemnifying Party, in the defense of any Third Party Claim,
shall consent to entry of any judgment or enter into any settlement that
provides for injunctive or other nonmonetary relief affecting the Indemnitee or
that does not include as an unconditional term thereof the giving by each
claimant or plaintiff to such Indemnitee of a general release from any and all
liability with respect to such Third Party Claim. Notwithstanding anything
herein to the contrary, the Indemnifying Party shall not be entitled to assume
control of the defense against a Third Party Claim if (1) the claim for
indemnification relates to or arises in connection with any criminal or quasi
criminal proceeding, action, indictment, allegation or investigation; (2) the
claim seeks an injunction, specific performance or any other equitable or
non-monetary relief against the Indemnitee; (3) the Indemnitee reasonably
believes an adverse determination with respect to the Third Party Claim would be
materially detrimental to or materially injure the Indemnitee’s reputation or
future business prospects; (4) the Indemnitee has been advised by counsel that a
reasonable likelihood exists of a conflict of interest between the Indemnifying
Party and the Indemnitee; or (5) the Indemnifying Party fails to vigorously
prosecute or defend such claim. If the Indemnifying Party does not accept the
defense of a Third Party Claim within thirty (30) days after receipt of the
written notice thereof from the Indemnified Party described above, or fails to
notify the Indemnitee of its election as herein provided to accept or reject the
defense of such Third Party Claim, the Indemnitee shall have the full right to
defend against any such claim or demand and may pay, compromise, or defend such
Third Party Claim without waiving its claim for indemnification hereunder. In
any event, the Indemnifying Party and the Indemnitee shall reasonably cooperate
in the defense of any Third Party Claim and the records of each shall be
reasonably available to the other with respect to such defense., the Indemnitee
Notwithstanding the foregoing, neither the Indemnifying Party nor the Indemnitee
shall settle or compromise any claim over the objection of the other; provided,
however, that consent to settlement or compromise shall not be unreasonably
withheld. In any event, the Indemnitee and the Indemnifying Party may each
participate, at its own expense, in the defense of such Third Party Claim. If
the Indemnifying Party chooses to defend any claim, the Indemnitee shall make
available on a reasonable basis to the Indemnifying Party any personnel or any
books, records, or other documents within its control that are necessary for
such defense. If the Indemnifying Party objects to liability for indemnification
hereunder in respect of a Third Party Claim as to which Indemnitee has notified
Indemnifying Party (a “Protested Claim”) hereunder, such Protested Claim shall
be submitted to arbitration pursuant to Article 12 hereof for determination of
such Claim’s status as an Indemnifiable Loss hereunder. Any decision of the
arbitrator or arbitration panel as to the Protested Claim shall be final and
binding on the parties hereto.

 

16

 

  





(b)Direct Claims. Any claim on account of an Indemnifiable Loss which does not
result in a Third Party Claim (a “Direct Claim”) shall be asserted by written
notice given by the Indemnitee to the Indemnifying Party. The Indemnifying Party
shall have a period of thirty (30) days within which to respond thereto. If the
Indemnifying Party does not respond within such thirty (30) day period, the
Indemnifying Party shall be deemed to have accepted responsibility to make
payment, and shall have no further right to contest the validity of such claim.
If the Indemnifying Party does respond within such thirty (30) day period and
rejects such claim in whole or in part, the Indemnitee (or the Indemnifying
Party) shall be free to submit the matter to arbitration pursuant to Article 12
hereof for determination of such Claim’s status as an Indemnifiable Loss
hereunder. Any decision of the arbitrator or arbitration panel as to the
Protested Claim shall be final and binding on the parties hereto.

 

(c)Purchaser Claims Approved for Satisfaction. The following shall be deemed to
be “Claims Approved for Satisfaction” from the Holdback Deposit in escrow or,
once the Holdback Deposit is exhausted, by abatement of Purchaser’s rent
obligations under the Lease Agreement, as provided in Section 10.5: (i) the
amount of any final assessment against Purchaser arising from any Third Party
Claim as to which Purchaser has notified Seller Parties and Seller Parties have
assumed such claim in writing pursuant to Section 10.3(a) hereof; (ii) the
amount of any final assessment against Purchaser arising from any Third Party
Claim as to which an arbitration award or decision has confirmed such claim as
indemnifiable by Seller Parties; (iii) the amount of any Direct Claim as to
which Seller Parties have accepted responsibility or failed to timely disclaim
as provided under Section 10.3(b) hereof; and (iv) the amount of any Direct
Claim as to which an arbitrator or arbitration panel has confirmed such claim as
indemnifiable by Seller Parties.

 

17

 

  





(d)Requirement to Provide Joint Written Instruction. In the event that Purchaser
presents a Claim Approved for Satisfaction to Escrow Agent for payment thereon
from the Holdback Deposit, Purchaser and Seller Parties shall be required to
provide a joint written instruction as to payment of such claim.

 

Section 10.4 Limitations

 

The indemnification provisions of this Section 10 shall be Purchaser’s exclusive
remedy for any breach by Seller Parties of the representations, warranties,
covenants or agreements set forth in this Agreement. Seller Parties shall have
no liability to Purchaser with respect to any claim under Section 10.2(a) hereof
until the total of all damages with respect to such claim exceeds twenty-five
thousand dollars (U.S. $25,000) and then, only for the amount by which such
claim exceeds twenty-five thousand dollars (U.S. $25,000). In addition, anything
to the contrary herein notwithstanding, Seller Parties shall have no aggregate
liability to Purchaser with respect to all claims under Section 10.2(a) hereof
in an amount in excess of three million dollars (U.S. $3,000,000). By way of
clarification only, the Holdback Deposit is intended to facilitate
indemnification payments under this Article 10, but shall in no way be
interpreted as a limitation of the aggregate liability hereunder.

 

Section 10.5 Purchaser’s Right of set-Off/Abatement from Lease Obligations

 

In the event that any claim for an Indemnifiable Loss is brought hereunder by
Purchaser after the Holdback Deposit has been exhausted or after the end of the
Escrow Term, the Purchaser shall have the right to recover the amount of any
such claim for Indemnifiable Loss by set-off or cancellation against, or
abatement of, any rent or other payment obligations of Purchaser under the Lease
Agreement, up to an aggregate of One Hundred Fifty Thousand and NO/100 Dollars
($150,000.00), following the procedures for claims set forth in this Article 10.
Any Claim Approved for Satisfaction may be automatically deducted by Purchaser
from its obligations under the Lease Agreement, after first exhausting the
available Holdback Deposit.

 

Section 10.6 Indemnification Payments

 

To the extent that any indemnification payments to which Purchaser is entitled
under this Article 10 exceed the Holdback Deposit after payments have been made
in accordance with the terms of the Escrow Agreement, and exceed any amounts
recoverable pursuant to Purchaser’s right under Section 10.5 to set-off against
its obligations under the Lease Agreement, the Seller Parties shall pay such
difference to the Purchaser in immediately available funds, up to the limits
established in Section 10.4.

 

18

 

  





ARTICLE 11
TERMINATION AND ABANDONMENT

 

Section 11.1 Termination

 

This Agreement may be terminated at any time prior to the Closing:

 

(a)By mutual consent of Purchaser and Seller Parties; or

 

(b)By either Seller Parties or Purchaser if, without fault of the terminating
party, the Closing shall not have occurred by the date for such Closing pursuant
to Section 2.1 hereof, which date may be extended only by mutual agreement of
Purchaser and Seller Parties.

 

The date on which this Agreement is terminated pursuant to this Section is
herein referred to as the “Termination Date.”

 

Section 11.2 Effect of Termination

 

Except for the obligations contained in Section 11.3, all obligations of the
parties hereto under this Agreement shall terminate as of the Termination Date,
and there shall be no liability, except liability for any breach of this
Agreement prior to such termination, of any party to another party.

 

Section 11.3 Expenses on Termination

 

Each party hereto shall pay all of the fees and expenses incurred by it in
connection herewith in the event this Agreement is terminated pursuant to
Section 11.1.

 

ARTICLE 12

ARBITRATION

 

Any and all disputes, disagreements and matters in question between Seller
Parties and Purchaser arising out of or relating to this Agreement, including,
but not limited to, disputes, disagreements or matters in question concerning a
party’s liability as an Indemnifying Party for any Indemnifiable Loss under
Article 10, breach of warranty, breach of contract, representations or
omissions, and all torts and statutory causes of action (collectively,
"Arbitrable Claims") shall be resolved exclusively by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association ("AAA") in effect as of the date of this Agreement (unless the
parties mutually agree otherwise). The arbitrator or arbitration panel will
decide all Arbitrable Claims between the parties in accordance with the
substantive laws of the State of Florida, without regard to its choice of law
provisions or principles which might otherwise call for the application of a
different State's law. No party may initiate any arbitration proceeding
concerning an Arbitrable Claim unless and until such party has first delivered
to the other parties hereto, written notice specifically identifying the
dispute, disagreement or matter in question (the “Notice of Dispute’), and
provided such other parties a reasonable opportunity to settle the dispute,
disagreement or matter in question, but in no case less than thirty (30) days
after the date the Notice of Dispute is delivered to such other parties.
Notwithstanding the foregoing, in the event of a request for arbitration
relating to a Protested Claim, the Notice of Dispute shall be dispensed with and
the party seeking resolution of its indemnification status in connection with
such Protested Claim may proceed directly to arbitration after giving the other
party or parties hereto five (5) business days’ prior written notice of its
intent to arbitrate.

 

19

 

  





The foregoing agreement shall be specifically enforceable under applicable law
in any court having jurisdiction thereof. The award rendered by the arbitrator
or arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof. If a party uses
litigation to enforce the parties' agreement to arbitrate or the arbitration
award, the court will award such party its court costs and reasonable attorneys'
fees at all levels, including, without limitation, at trial, on appeal, in
bankruptcy and with respect to post-judgment collection efforts.

 

The parties agree that the final decision reached pursuant to dispute resolution
procedure selected pursuant to this Agreement shall be binding on the parties
hereto.

 

ARTICLE 13

LEGAL REPRESENTATION

 

Each of Purchaser and Seller Parties hereby acknowledges that Shutts & Bowen LLP
(“Shutts & Bowen”) has, from time to time, provided legal services to Purchaser,
and Shutts & Bowen may continue to provide such services in the future. In light
of the foregoing, each of Purchaser and Seller Parties hereby waive any and all
conflicts of interest, whether potential or actual, arising out of Shutts &
Bowen’s representation of Purchaser in connection with the transactions
contemplated by this Agreement. In addition, Seller Parties specifically
acknowledge that Shutts & Bowen has provided legal representation exclusively to
Purchaser (and to no other party or person) in connection with the transactions
contemplated by this Agreement.

 

ARTICLE 14

MISCELLANEOUS

 

Section 14.1 Books and Records

 

As used in this Agreement, “Books and Records” shall mean all records pertaining
to the assets, properties, business, operations, accounts, financial condition,
suppliers or customers of the Corporation, regardless of whether such books and
records are maintained for tax or financial reporting purposes.

 

Section 14.2 Headings; Grammatical Usage

 

The descriptive headings of the several Articles and Sections of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement. In construing this Agreement, feminine or neuter pronouns shall be
substituted for those masculine in form and vice versa, and plural terms shall
be substituted for singular terms and vice versa, in any place in which the
context so requires.

 

20

 

  



Section 14.3 Notices

 

Any notices or other communications required or permitted hereunder shall be
given in writing and shall be delivered or sent by certified or registered mail,
postage prepaid, addressed as follows:

 

If to Purchaser, to: MagneGas Corporation   150 Rainville Rd.,   Tarpon Springs,
FL 34689   Attention: Ermanno Santilli, President     If to Seller Parties, to:
Robert A. Ficocelli, individually and as Trustee   of the Robert A. Ficocelli
Revocable Trust   11131 117th Lane North   Seminole, Florida  33768      
Stephen R. Homer   6973 81st Avenue North   Seminole, Florida  33781

 

or to such other address as shall be furnished in writing by such party, and any
such notice or communication shall be effective and be deemed to have been given
as of the date so mailed; provided that any notice or communications changing
any of the addresses set forth above shall be effective and deemed given only
upon its receipt.

 

Section 14.4 Assignment

 

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interest,
or obligations hereunder shall be assigned by any of the parties hereto without
the prior written consent of the other parties.

 

Section 14.5 Complete Agreement

 

This Agreement and each of the Exhibits and Schedules hereto contain the entire
understanding of the parties with respect to the transactions contemplated
hereby and supersede all prior arrangements or understandings with respect
thereto. There are no agreements, promises, warranties, covenants, or
undertakings other than those expressly set forth herein or therein.

 

21

 

 



Section 14.6 Modifications, Amendments and Waivers

 

At any time prior to the Closing, to the extent permitted by law, (i) the
parties hereto may, by written agreement, modify, amend, or supplement any term
or provision of this Agreement and (ii) any term or provision of this Agreement
may be waived in writing by the party which is entitled to the benefits thereof.

 

Section 14.7 Severability

 

The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof; provided, however, that if any provision of this
Agreement, as applied to any Party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the Parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.

 

Section 14.8 Expenses

 

Except as otherwise expressly provided in this Agreement, each Party will bear
its own costs and expenses incurred in connection with the preparation,
execution and performance of this Agreement and the transactions contemplated
hereunder, including all fees and expenses of agents, representatives, financial
advisors, legal counsel and accountants.

 

Section 14.9 Counterparts

 

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same Agreement and each of which shall be deemed an
original.

 

Section 14.10 Governing Law

 

This Agreement shall be governed by the laws of the State of Florida (regardless
of the laws that might be applicable under principles of conflicts of law) as to
all matters, including, but not limited to, matters of validity, construction,
effect, and performance.

 

[Signatures appear on next page]

 

22

 

  





IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

WITNESSES:

 

              Robert Ficocelli, as trustee of the Robert A.       Ficocelli
Revocable Trust                       Robert Ficocelli, individually            
                  Stephen R. Homer, individually               “Seller Parties”
              MAGNEGAS CORPORATION     By:         Ermanno Santilli, President  
            “Purchaser”

 

23

 

  



ADDENDUM TO RETAIL LEASE

 

This Addendum to Commercial Lease and Deposit Receipt (this "Addendum") is
attached to and incorporated into and forms an integral part of that certain
Commercial Lease and Deposit Receipt (the "Lease") by and between ROBERT
FICOCELLI, an individual (“LESSOR”), and MAGNEGAS CORPORATION, a Florida foreign
profit corporation (“LESSEE”). Capitalized but undefined terms used in this
Addendum have the meaning set forth in the Lease. This Addendum shall be read
consistent with the terms of the Lease, but in the event of any conflict between
the provisions of the Lease and the provisions of this Addendum, the provisions
of this Addendum will control as to the conflicting provisions.

 

1.Permitted Use. As used in the Lease, the term "Use" means a first class
delicatessen similar to those found in other Class A office buildings located in
the same market / trade area in which the Building is located with limited
in-Premises dining (no table service) and serving hot and cold breakfast and
lunch fare and entrees including, without limitation, soups and sandwiches and
hot and cold beverages (but no beer, wine or other alcoholic beverages) and
other outgoing food orders and preparation incidental thereto. Lessor hereby
approves of Lessee's menu attached hereto as Annex 1. Without limitation of the
above, any material change in such menu shall require Lessor's prior written
consent, such not to be unreasonably withheld unless such change would conflict
with any exclusive use right of any other Lessee in the Building or otherwise
cause Lessor to be in breach of any other lease or agreement, in which case
Lessor may withhold consent in its sole discretion. Lessee's pricing shall not
exceed pricing for similar offerings and services in other delicatessen's
serving Class A office buildings in the same market/trade area as the Building.

 

2.Trade Name. Lessee shall operate and conduct its business in the Premises
under the trade name ________________________and no other trade name without
Lessor's prior written approval.

 

3.Operation.

 

(i)Lessee shall commence its business operations in the Premises not later than
the Commencement Date and thereafter shall conduct its business in the Premises
continuously during the hours of 7:00 a.m. through 3:00 p.m., Monday through
Friday, excluding Holidays ("Minimum Operating Hours"). Lessee shall in no event
be open for business during other than the Building's Business Hours without
Lessor's consent.

 

(ii)Lessee acknowledges that its continued occupancy of the Premises and the
regular conduct of its business therein during the Minimum Operating Hours are
of utmost importance to neighboring Lessees and to Lessor in the renting of
space in the Building, the renewal of other leases therein, the efficient and
economic supply of services and utilities, and in the character and quality of
the other Lessees in the Building. Lessee therefore covenants and agrees that
throughout the Term of this Lease it will occupy the entire Premises and comply
strictly with the provisions of the Lease and shall keep the Premises properly
equipped and stocked with an adequate supply of food and drink items and open to
the public for business with adequate trained personnel in attendance. Lessee
acknowledges that Lessor is executing the Lease in reliance thereupon and that
the same is a material element inducing Lessor to execute this Lease.

 

 

 

 

 

(iii)Lessee shall operate its business within the Premises in a manner
consistent with the first-class level of services, which Lessor wishes to have
provided to the occupants of the Building, and shall maintain a neat, clean,
wholesome and reputable environment. Toward this end, Lessor may choose to
conduct, from time to time during the Term, Lessee surveys to establish the
opinions of the occupants of the Building as to the amenities and retail
operations, including Lessee's operations within the Project.

 

(a)In the event the results of any of Lessor's Lessee surveys indicate that more
than thirty percent (30%) of the occupants of the Building responding to such
survey (with a minimum requirement of twenty-five percent (25%) of all occupants
of the Building responding for the survey to be valid) have expressed an opinion
of Lessee's operation as being substandard, Lessor may give Lessee notice of
such substandard performance ("Substandard Performance Notice") describing in
detail the nature of its substandard performance. Lessee shall take immediate
steps to improve the quality of its operation and to remedy such substandard
performance. Lessee's performance during the three (3) months following Lessee's
receipt of a Substandard Performance Notice shall be the "Cure Period". Within
thirty (30) days after the conclusion of the Cure Period, Lessor shall again
survey the occupants of the Building to determine if, in their opinion, the
substandard performance has been corrected. If the survey results continue to
indicate that more than thirty percent (30%) of the occupants of the Building
responding to such survey (with a minimum requirement of twenty-five percent
(25%) of all occupants of the Building responding for the survey to be valid)
have indicated that Lessee has not remedied such substandard performance, Lessor
may, within forty-five (45) days after Lessor compiles the results of the Lessee
survey, elect to terminate this Lease by giving notice to Lessee, such
termination to be effective as of the date specified in Lessor's notice, such to
be not less than forty-five (45) days later upon which this Lease shall
terminate (the "Termination Date").

 

(b)If at least twenty-five percent (25%) of all occupants of the Building
indicate in their survey response that they desire additional menu items be
provided by Lessee and such are consistent with the required Use of the Premises
and Lessee's provision thereof would not cause Lessor to be in violation of any
exclusive use right of any other Lessee or of any other agreement affecting the
Project, upon request by Lessor Lessee shall use reasonable efforts to provide
such additional menu items.

 

 

 

  

4.Restrictions on Use.

 

(i)Lessee (or anyone acting through, for, or in place of Lessee) shall not
conduct or advertise on or from or pertaining to the Premises any auction or
closing-out wholesale business, nor shall Lessee grant any concession, license,
or permission to any third party to sell or take orders for merchandise or
services from the Premises.

 

(ii)Lessee shall not cause or maintain any nuisance in or about the Premises,
and shall keep the Premises free of debris, rodents, vermin and anything of a
dangerous, noxious or offensive nature or which could create a fire hazard
(through undue load on electrical circuits or otherwise) or undue vibration,
heat or noise. Lessee shall not permit any objectionable or offensive noise or
odors to be emitted from the Premises; or do anything, or permit anything to be
done, which would, in Lessor's opinion, disturb or tend to disturb other Lessees
occupying leased space in the Building. If, within fifteen (15) days of receipt
of written notice, Lessee does not act upon a request from Lessor that Lessee
control any such odors, then Lessor shall have the right to take reasonable
steps to cure the problem, and Lessee shall reimburse Lessor within thirty (30)
days thereafter for the costs thereof.

 

(iii)Lessee shall not use in the Premises sound equipment (such as loudspeakers,
broadcasts and telecasts) in a manner seen or heard outside the Premises, and
shall not place or keep any merchandise or other things in the Common Areas.

 

5.Permits and Licenses. Lessee shall procure at its sole expense any permits and
licenses required for the transaction of business in the Premises for the Use.
At Lessor's request, Lessee shall deliver to Lessor copies of all such permits
and licenses and proof of Lessee's compliance with all such Laws. Lessee
prominently shall display all such licenses and permits in the Premises as
required by law and otherwise comply with all applicable laws, ordinances and
governmental regulations governing Lessee's use and occupancy of the Premises
including, without limitation, those regarding cleanliness, health and hygiene
pertaining to food storage, preparation and service.

 

6.Employee Dress and Conduct. Lessee shall make whatever arrangement with its
own employees it deems appropriate regarding the purchase of and maintenance of
the standard uniforms, however, Lessee shall require the standard uniforms to be
worn by all of its employees at all times while on duty in the Premises so that
all employees present a clean and well-groomed appearance. Lessor may, at any
time, direct Lessee to require any of its employees not so attired to
immediately conform to the requirements of this Section or leave the Building.
In no event shall Lessee permit its employees to use any portion of the Common
Areas, including but not limited to any public washrooms located therein, for
the changing of clothes or for the storage of their personal effects nor shall
Lessee permit its employees to loiter at the entrance to the Premises or in the
Common Areas of the Project

 

 

 

  

7.Fixtures and Equipment. Lessee shall install and maintain at all times in the
Premises modern and high quality fixtures, furnishings, fittings and equipment
adequate, appropriate and properly laid out to sustain Lessee's sales and
operations. All equipment installed or used by Lessee in the Premises shall be
properly installed and, where necessary, with adequate electrical wiring in
conformity with the recommendations of the manufacturers thereof and with all
applicable codes and ordinances. All electrical equipment shall have been tested
and approved by the Underwriter's Laboratory or similar safety testing
organization. No equipment shall be used by Lessee in the Premises unless and
until such equipment and the installation thereof has been inspected and
approved by the departments or bureaus of the City of Atlanta, Georgia and
Fulton County, Georgia and other governmental authorities having jurisdiction
and unless, until and only for so long as all necessary permits and
authorizations for the use and/or operation thereof have been obtained by Lessee
from such authorities at Lessee's sole cost and expense.

 

8.Use of Lessor's Personal Property in Premises. Reference is made hereby to the
fixtures and equipment attached to this Addendum as Annex 2 (collectively, the
"Equipment") and which is the property of Lessor. Lessor agrees that it will
allow the Equipment to remain in the Premises and Lessor has no objection to
Lessee's use thereof, all without representation or warranty or covenant of
Lessor with respect thereto. Lessee shall not remove any of the Equipment during
the initial Term (or any extension thereof) without Lessor's consent and then
only if Lessee replaces such Equipment with new equipment of similar quality and
function. Upon expiration of the Term or such earlier termination of the Term of
this Lease, the Equipment shall remain the personal property of Lessor and shall
not be removed from the Premises. Lessee shall maintain the Equipment in good
condition and repair during the Term and use the Equipment only for purposes
intended and in compliance with all laws, and in the event Lessee replaces any
of the Equipment, such replacement Equipment shall thereafter be deemed
Equipment and shall be the personal property of Lessor upon the expiration or
early termination of this Lease. LESSOR MAKES NO REPRESENTATION OR WARRANTY
REGARDING THE CONDITION OF THE EQUIPMENT AND SHALL HAVE NO OBLIGATION TO
MAINTAIN, REPAIR OR REPLACE ANY OF THE EQUIPMENT. LESSEE ACCEPTS THE USE OF THE
EQUIPMENT DURING THE TERM ON AN "AS IS, WHERE IS" BASIS WITH ALL FAULTS AND
WITHOUT ANY WARRANTIES, EXPRESS OR IMPLIED (INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR TITLE).

 

9.Promotion.

 

(i)Lessee shall display such name as Lessor may from time to time designate for
the retail area(s) of the Building, and in material which is given, visible or
available to customers of Lessee upon the Premises and shall promote such name
in any advertisements or promotional material published or initiated by Lessee
in regard to its business from the Premises.

 

(ii)Lessee shall not advertise the business, profession or activities of Lessee
conducted in the Project in any manner which violates the letter or spirit of
any code of ethics adopted by any recognized association or organization
pertaining to such business of Lessee, and shall never use any picture or
likeness of the Building or the Project or reference in any circulars, notices,
advertisements or correspondence without Lessor's prior written consent, such
not to be unreasonably withheld. Without limiting the forgoing, Lessee shall not
disturb, solicit, or canvass any occupant of the Project without Lessor's
consent, such not to be unreasonably withheld. Lessee shall submit any such
proposed advertising materials or media to Lessor, and Lessor shall have five
(5) business days to approve or disapprove the materials and/or media submitted.
Lessee shall only advertise with regard to the Building or the Project in a
manner reasonably acceptable to Lessor.

 

 

 

  

10.Windows and Lighting. Lessee shall maintain all display windows' or other
glass windows of its store in a neat, attractive condition, and shall keep all
display windows, exterior signs and exterior lighting lighted during Business
Hours.

 

11.Signs and Store Front. Lessee shall not, without Lessor's prior written
consent, (a) make any changes to the store front, or (b) install any exterior
lighting, decorations, paintings, awnings, canopies or the like, or (c) erect or
install any signs, window or door lettering, placards, decorations or
advertising media of any type which can be viewed from the exterior of the
Premises, excepting only dignified displays of customary type for its display
windows. All signs, lettering, placards, decorations and advertising media shall
conform in all respects to the sign criteria established by Lessor from time to
time in the exercise of its reasonable discretion, and shall be subject to
Lessor's requirements as to construction, method of attachment, size, shape,
height, lighting, color and general appearance and in compliance with any
applicable sign ordinance, rules or regulations for the municipality in which
the Building is located. All signs shall be kept in good condition and in proper
operating order at all times.

 

12.Deliveries. Lessee shall accept delivery of and ship goods and merchandise
from the Premises only in the manner and at such times and in such areas as may
be designated by Lessor and conform to all rules and regulations adopted by
Lessor with respect thereto, including, but not limited to, security
arrangements with respect to shipping and receiving areas and the transport of
goods and merchandise to and from the Premises. Lessee agrees that Lessee shall
be solely responsible for the security of Lessee's goods and merchandise in the
Premises and elsewhere in the Project, including, but not limited to, all goods
and merchandise in, on or about any shipping and receiving areas, in any trucks,
cars or other vehicles located in such areas, or in the process of being
transferred to or from such areas. Lessor, its agents and employees are not
authorized to and shall not accept any responsibility for and shall not be
liable for the safety of or security of any of Lessee's goods or merchandise at
any time wherever located. Because of the unique nature of Lessee's business,
Lessee further agrees that:

 

(i)it will not permit any deliveries of goods or merchandise at any time when
Lessee's employees are not available to receive same;

 

(ii)it will not permit any goods or merchandise to remain in, on or near any
doorways, loading docks, receiving areas or other portions of the Project; any
goods or merchandise remaining in such areas shall be deemed to be trash and may
be disposed of by Lessor in such manner as Lessor may deem advisable and without
liability to Lessee thereof;

 

 

 

  

(iii)it will require that all purveyors with whom Lessee does business
adequately and securely package all goods and merchandise so as to prevent any
leaking, spilling, spoilage, odors or infestation;

 

(iv)if any leaking or spilling shall occur or if any goods and merchandise shall
fall out of any containers or packages, Lessee shall be responsible for and
shall immediately cause the same to be cleaned and removed and restore any
damage to the common areas that may result therefrom; and

 

(v)it will immediately transfer all goods and merchandise received to the
Premises and properly store the same in the Premises so as to retard any
spoilage thereof, to prevent any odors emanating therefrom and to prevent the
infestation thereof

 

13.Sanitation and Janitorial. Lessor's Standard Services do not include
janitorial services to the Premises. Lessee, at its sole cost and expense, shall
be solely responsible for all cleaning and sanitation of and janitorial services
to the Premises and shall keep the Premises and service-ways and loading areas
adjacent to the Premises neat, clean and free from waste, dirt, garbage,
rubbish, insects and pests at all times, and shall store all trash and garbage
within the Premises and/or within the areas designated by Lessor for trash
pickup and removal and only in the receptacles prescribed by Lessor, all at
Lessee's sole cost and expense. Without limitation of the above, Lessee shall
perform all cleaning, sanitation and janitorial services within the Premises at
Lessee's expense and on a daily basis consistent with cleaning and sanitation
standards, if any, established by Lessor for food service establishments and
consistent with other Class A buildings in Atlanta, Georgia but in no event to
standards less than that required by applicable laws. Notwithstanding the above,
without Lessor's prior written consent, Lessee shall not employ any third
parties (other than employees of Lessee) to provide any cleaning, sanitation or
janitorial service to the Premises. If Lessor consents to third party janitorial
service, the same shall be subject to the Lessor rules and regulations for
contracted services and to Lessor's supervision, but at Lessee's sole cost and
expense. If, in Lessor's sole judgment, the Premises require a professional
cleaning, Lessor shall contract with a janitorial service and Lessee shall pay
the cost thereof to Lessor plus Lessor's standard administration fee within
thirty (30) days after demand.

 

14.Exterminating. Lessee shall, at its sole cost and expense, engage
professional exterminators to service the Premises, including but not limited to
all food preparation and food storage areas, at such frequency and to the extent
necessary to keep the Premises free of insects, rodents, vermin and other pests
and to prevent insects, rodents, vermin and other pests from the Premises
infesting spaces leased to other Lessees or the Common Areas of the Project.
Lessee shall provide to Lessor, upon demand, reasonable proof that Lessee is
causing such exterminating to be performed not less frequently than quarterly.
In the event that Lessee shall refuse or fail to have such exterminating
regularly performed, then Lessor may arrange for such exterminating to be done,
and Lessee shall pay the entire cost thereof plus Lessor's standard
administrative fee. Lessor shall not be liable to Lessee for any loss or damage
that may accrue to Lessee's stock in trade or business by reason thereof,
including but not limited to any loss of revenues resulting from any required
limitation or cessation of Lessee's business while such extermination is
performed or as a result thereof. Lessor's arranging for such extermination
shall not release Lessee from Lessee's obligations hereunder nor shall the same
be deemed to be a waiver by Lessor of Lessee's default for the failure to have
such extermination performed.

 

 

 

  

15.Exhaust Systems. Cleaning and Degreasing.

 

(i)Lessee shall, at its sole cost and expense, prior to opening for business in
the Premises and at all times thereafter during the Term, provide the necessary
exhaust fans and systems, ductwork and venting to ensure that all smoke, odors,
vapors and steam are exhausted from the Premises. Such systems shall be
installed so as to prevent the discharge of smoke, odors, vapors and steam into
the Common Areas of the Building or into spaces leased to others and to avoid
the likelihood that such smoke, odors, vapors and steam will be directed to or
carried to the Common Areas of the Project or into spaces leased by others.
Lessee's exhaust or venting systems shall include fire prevention and/or
extinguishment facilities or systems as may be reasonably required from time to
time in view of Lessee's methods and volume of cooking and other food and
beverage preparation. This shall be in addition to any sprinkler or other fire
protection facilities installed in the Premises.

 

(ii)No exhaust vents, flues, pipes or other outlets shall be installed through
the walls, floor or ceiling of the Premises or through any portion of the
Building (including but not limited to the exterior walls or the roof of the
Building) without the written consent of Lessor as to the location, construction
and appearance thereof. Lessor may require that Lessee's exhaust system(s) be
connected to pipes, stacks, flues, vents or other facilities located outside the
Premises and intended for use by Lessee and other food preparation facilities in
the Building. In such event, Lessee shall provide the necessary pipes, vents,
ductwork and other facilities to connect Lessee's exhaust system thereto. Lessor
shall not, by its approval of the location, construction or appearance of any of
Lessee's exhaust system or facilities in the Premises or elsewhere on the
Project, be deemed to have represented that such systems are adequate or that
the same comply with any applicable law, ordinance or regulation, nor shall such
approval be deemed a waiver by Lessor of the right to require that Lessee modify
such systems or facilities or add other or additional such systems or facilities
in order to prevent the discharge of smoke, odors, vapors and steam into the
Common Areas of the Project or into spaces leased to others or to avoid such
smoke, odors, vapors and steam being directed to or carried to the Common Areas
of the Project or into spaces leased to others.

 

(iii)Lessee shall, at its sole cost and expense, adequately clean or provide for
the cleaning of all exhaust and venting systems serving the Premises at such
times as needed for the proper maintenance of a first-class café, but in no
event less frequently than one (1) time every six (6) calendar months. This
cleaning shall include degreasing of all hoods, fans, vents, pipes, flues,
grease traps and other areas of such systems subject to grease buildup. Lessee
shall provide to Lessor, upon demand, reasonable proof that Lessee is doing such
cleaning and degreasing or causing it to be done. In the event Lessee fails to
timely perform any such activities required to be performed by Lessee and such
failure continues for a period of five (5) days following Lessee's receipt of
written notice from Lessor of such failure, Lessor shall have the right (in
addition to all other rights and remedies available to Lessor under the Lease
with respect to a Lessee's Default to enter the Premises and perform (or cause
to be performed) such activities that Lessee has failed to perform, and in such
case, (i) Lessee shall reimburse Lessor, within five (5) days following receipt
of an invoice therefore, for all costs incurred by Lessor in connection with the
performance of such activities plus Lessor's standard administrative fee, and
(ii) Lessee shall indemnify and hold Lessor harmless from and against any and
all claims, causes of action, liabilities, damages and expenses suffered or
incurred by Lessor in connection with Lessor's exercise of its rights under this
Addendum, regardless of cause, EVEN IF CAUSED, IN WHOLE OR IN PART, BY THE
NEGLIGENCE OF LESSOR OR ANY OF ITS EMPLOYEES, AGENTS, CONTRACTORS, OR
REPRESENTATIVES.

 

 

 

  

16.Grease Traps, Sewers and Catch Basins.

 

(i)Lessee shall, at its sole cost and expense, prior to opening for business in
the Premises and at all times thereafter during the Term, provide the necessary
piping, connections, grease traps, catch basins and other facilities for the
removal of all waste liquids from the Premises in compliance with all applicable
codes and ordinances of Atlanta, Georgia and Fulton County, Georgia and other
governmental authorities having jurisdiction. Lessor may require that Lessee's
waste liquid removal equipment include ejector pumps. Such facilities shall be
connected to the sewers and mains provided by Lessor, and shall be constructed
so as to prevent the backing up or discharge of any such waste liquids into the
Premises or into spaces leased to others or into the Common Areas of the
Project.

 

(ii)No pipes, connections, grease traps, catch basins or other facilities shall
be installed through the walls, floor or ceiling of the Premises or through any
portion of the Building (including but not limited to the exterior walls or the
foundation of the Building) without the written consent of Lessor as to the
location and construction thereof Lessor may require that Lessee's facilities be
connected to pipes, risers, catch basins or other facilities located outside the
Premises and intended for use by Lessee and other food preparation facilities in
the Project. In such event, Lessee shall provide the necessary pipes,
connections and other facilities to connect Lessee's facilities thereto, Lessor
shall not, by its approval of the location or construction of any of Lessee's
waste liquid disposal facilities in the Premises or elsewhere on the Project, be
deemed to have represented that such facilities are adequate or that the same
comply with any applicable law, ordinance or regulation, nor shall such approval
be deemed a waiver by Lessor of the right to require that Lessee modify such
facilities or add other or additional facilities to provide adequate waste
liquid removal capacity for Lessee's use of the Premises or in order to prevent
the discharge of such waste liquids or odors therefrom into the Premises or into
spaces leased to others or into the Common Areas of the Project.

 

(iii)Lessee shall not dispose of waste grease, oil or other materials which tend
to cause clogging or blockage of pipes and drains (hereinafter collectively
referred to as "grease") by pouring or permitting the same to flow into any
drains or pipes. In the event that Lessee shall do so, Lessee shall reimburse
Lessor for the entire cost of cleaning of all drains, pipes, sewers or other
waste liquid disposal facilities damaged thereby plus Lessor's standard
administrative charge. For this purpose, the term "cleaning" shall be deemed to
include the replacement of all or any portion of the waste liquid disposal
facilities necessitated by Lessee's improper disposal of grease.

 

 

 



 

(iv)Lessee shall regularly (but not less frequently than monthly) and adequately
clean or provide for the cleaning of all grease traps, catch basins and similar
facilities serving the Premises. Lessee shall not use any chemicals or other
cleaning methods which could damage the drain pipes or other portions of the
drainage and/or sewer system in the Premises or in or serving the Project.
Lessee shall provide to Lessor, upon demand, reasonable proof that Lessee is
regularly doing such cleaning or causing it to be done. In the event Lessee
fails to timely perform any such activities required to be performed by Lessee
and such failure continues for a period of five (5) days following Lessee's
receipt of written notice from Lessor of such failure, Lessor shall have the
right (in addition to all other rights and remedies available to Lessor under
the Lease with respect to a Lessee's Default to enter the Premises and perform
(or cause to be performed) such activities that Lessee has failed to perform,
and in such case, (i) Lessee shall reimburse Lessor, within five (5) days
following receipt of an invoice therefore, for all costs incurred by Lessor in
connection with the performance of such activities plus Lessor's standard
administrative fee, and (ii) Lessee shall indemnify and hold Lessor harmless
from and against any and all claims, causes of action, liabilities, damages and
expenses suffered or incurred by Lessor in connection with Lessor's exercise of
its rights under this Addendum, regardless of cause, EVEN IF CAUSED, IN WHOLE OR
IN PART, BY THE NEGLIGENCE OF LESSOR OR ANY OF ITS EMPLOYEES, AGENTS,
CONTRACTORS, OR REPRESENTATIVES.

 

17.Gas. If Lessee desires to have gas service in the Premises for cooking (no
other use of gas being permitted in the Project), Lessee shall be responsible
for the installation of necessary pipes and other facilities to connect the
Premises to the gas supply lines in the Projector, if not such connections are
existing, to the gas supply lines of the public utility providing gas service.
All such installations shall be in accordance with and subject to the other
provisions of the Lease. If gas connections are provided within the Project,
Lessor reserves the right to submeter gas to the Premises in which event Lessee
shall pay to Lessor the cost of such service (without markup by Lessor) within
fifteen (15) days after invoice as Additional Rent. Otherwise, Lessee shall
contract directly with the public utility providing gas service and shall pay
the entire cost of such gas service and the cost of metering (including meter
installation) directly to such provider.

 

 

 



 

COMMERCIAL LEASE AND DEPOSIT RECEIPT

 

RECEIVED FROM Equipment Sales and Service, Inc., a Florida corporation,
hereinafter referred to as Lessee, the sum of TWELVE THOUSAND SEVEN HUNDRED
TWENTY AND 00/100 DOLLARS ($12,720.00), evidenced by funds paid by Magnegas
Corporation on behalf of Lessee, in connection with the closing of that certain
Stock Purchase Agreement (the “SPA”), dated as of October 10, 2014, as a deposit
which, upon full execution of this lease, shall be applied as follows:

 

   RECEIVED   PAYABLE PRIOR TO
OCCUPANCY  Rent for the period from
                                  to                                            
$0.00   $6,000.00  Last month’s rent  $0.00   $6,000.00  Other (Sales Tax) 
$0.00   $720.00  Total  $0.00   $12,720.00 

 

As of ____________, 2014 (the “Effective Date”), Lessee leases from Robert A.
Ficocelli, as Trustee of the Robert A. Ficocelli Revocable Trust Agreement,
dated September 17, 2004 (“Lessor”), and Lessor hereby leases to Lessee the
premises situated in the City of Pinellas Park, County of Pinellas, State of
Florida, described as 12707 44th Street North, Pinellas Park, Florida 33762,
upon the following TERMS and CONDITIONS:

 

1.    TERM: The term hereof shall be for five (5) years, commencing on
                    , and expire on .                              

2.    RENT: The total rent shall be $ 6,000.00 per month plus applicable sales
tax, payable as follows: due and payable on the 1st day of each month. All rents
shall be paid the Lessor or his authorized agent, at the following address:
11131 117th Lane, Seminole, Florida 33778 or at such other places as may be
designated by Lessor from time to time. Rent not received by Lessor on or before
the 10th day of each month will incur a $300.00 late payment penalty.

3.    USE: The premises are to be used for office, retail, distribution, and
warehouse uses, including without limitation, the filling of industrial gas
cylinders and uses incidental thereto, and for no other purpose, without prior
written consent of Lessor, which shall not be unreasonably withheld, conditioned
or delayed.

4.    USES PROHIBITED: Lessee shall not use any portion of the premises for
purposes other than those specified herein above, and no other use shall be made
or permitted to be made upon the premises, nor acts done, which will materially
increase the existing rate of insurance upon the property, or cause cancellation
of insurance policies covering said property. Lessee shall not conduct or permit
any sale by auction on the premises.

5.    ASSIGNMENT AND SUBLETTING: Lessee shall not assign this lease or sublet
any portion of the premises without prior written consent of the Lessor, which
consent shall not be unreasonably withheld, conditioned or delayed. Any such
assignment or subletting without consent shall be void. Notwithstanding anything
contained herein to the contrary, Lessee may assign or sublet all or a portion
of the premises to a parent, subsidiary or affiliate of Lessee, without Lessor’s
consent.

6.    ORDINANCES AND STATUTES: Lessor hereby warrants and represents that the
premises complies with all statutes, ordinances and requirements of all
municipal, state and federal authorities in force as of the Effective Date of
this Lease. During the term of this Lease, Lessee shall comply with all
statutes, ordinances and requirements of all municipal, state and federal
authorities now in force, or which may hereafter be in force, pertaining to its
use of the premises.

 

1

 

  

7.    MAINTENANCE, REPAIRS, ALTERATIONS: Except as otherwise set forth in this
Lease, Lessee acknowledges that the premises and the building located on the
premises (the “Building”) are in good order and repair, unless otherwise
indicated herein and accepts the premises "as is." Lessor shall repair and
maintain in good order and condition, ordinary wear and tear excepted, the
mechanical and equipment rooms, the roof of the Building, the exterior walls of
the Building, the exterior windows of the Building, the structural portions of
the Building, the electrical, plumbing, mechanical, fire protection, life
safety, parking lot, stormwater drainage systems, and HVAC systems servicing the
Building. However, unless the waiver of subrogation provision in Paragraph 11 of
this Lease applies, Lessee shall pay the cost of any such repairs or maintenance
resulting from acts or omissions of Lessee, its employees, agents, or
contractors. Except to the extent Lessor is obligated to repair and maintain the
Premises as provided above, Lessee shall, at its sole cost, maintain the
Premises, including landscaping, in a clean, attractive condition, similar to
the condition that it existed on the Effective Date, reasonable wear and tear
excepted. Lessor shall, at its sole cost and expense, timely pay all real estate
taxes and assessments on the property.

No material improvement or alteration of the premises shall be made without the
prior written consent of the Lessor, which consent shall not be unreasonably
withheld, conditioned or delayed. Prior to the commencement of any substantial
repair, improvement, or alteration, Lessee shall give Lessor at least two (2)
days written notice in order that Lessor may post appropriate notices to avoid
any liability for liens.

Lessee shall not commit any waste upon the premises or any nuisance, provided
that the permitted uses granted under this Lease shall not be considered a waste
or nuisance.

8.    ENTRY AND INSPECTION: Lessee shall permit Lessor or Lessor's agents to
enter upon the premises at reasonable times and upon reasonable notice, for the
purpose of inspecting the same, provided the Lessor is accompanied by a
representative of Lessee. Lessee will permit Lessor at any time within ninety
(90) days prior to the expiration of this Lease, to place upon the premises any
usual "To let" or "For lease" signs, and permit persons desiring to lease the
same to inspect the premises thereafter.

9.    INDEMNIFICATION: Subject to Paragraph 11 below, each party shall indemnify
and hold the other harmless against any claim of liability or loss from personal
injury or property damage resulting from or arising out of the negligence or
willful misconduct of the indemnifying Party, its employees, contractors or
agents, except to the extent such claims or damages may be due to or caused by
the negligence or willful misconduct of the other party, or its employees,
contractors or agents.

10.    POSSESSION: Lessor shall possession of the premises to Lessee at the
commencement hereof.

11.    INSURANCE: Lessee, at its expense, shall maintain general commercial
liability insurance including bodily injury and property damage insuring Lessee
and Lessor with minimum coverage as follows: commercial general liability
insurance with limits not less than $1,000,000 for injury to or death of one or
more persons in any one occurrence and $50,000 for damage or destruction to
property in any one occurrence. Lessee shall provide Lessor with a Certificate
of Insurance showing Lessor as an additional insured. The Certificate shall
provide for a ten (10)-day written notice to Lessor in the event of cancellation
or material change of coverage. To the maximum extent permitted by insurance
policies which may be owned by Lessor or Lessee, Lessee and Lessor, for the
benefit of each other, waive any and all rights of subrogation which might
otherwise exist.

  

2

 

 

12.    UTILITIES: Lessee agrees that it shall be responsible for the payment of
all utilities, including water, gas, electricity, heat and other services
delivered to the premises.

13.    SIGNS: Lessee shall have the right to construct any projecting sign or
awning with the prior written consent of Lessor which consent shall not be
unreasonably withheld, conditioned or delayed. Any change to the existing
signage shall require Lessee to obtain all required permits and liability
insurance.

14.    ABANDONMENT OF PREMISES: Lessee shall not vacate or abandon the premises
at any time during the term hereof, and if Lessee shall abandon or vacate the
premises, or be dispossessed by process of law, or otherwise, any personal
property belonging to Lessee left upon the premises shall be deemed to be
abandoned, at the option of the Lessor.

15.    CONDEMNATION: If any part of the premises shall be taken or condemned for
public use, and a part thereof remains which is susceptible of occupation
hereunder, this lease shall, as to the part taken, terminate as of the date the
condemner acquires possession, and thereafter Lessee shall be required to pay
such proportion of the rent for the remaining term as the value of the premises
remaining bears to the total value of the premises at the date of condemnation.
In the event that the demised premises are condemned in whole, or that such
portion is condemned that the remainder is not susceptible for Lessee’s use
hereunder, then Lessee may terminate this lease upon the date upon which the
condemner acquires possession. All sums which may be payable on account of any
condemnation shall belong to the Lessor, and Lessee shall not be entitled to any
part thereof; provided however, that Lessee shall be entitled to retain any
amount awarded to him for his trade fixtures, business damages and moving
expenses.

16.    TRADE FIXTURES: Any and all improvements made to the premises during the
term hereof shall belong to the Lessor, except trade fixtures of the Lessee.
Lessee may, upon termination hereof, remove all its trade fixtures, but shall
repair or pay for all repairs necessary for damages to the premises occasioned
by removal, reasonable wear and tear excepted.

17.    DESTRUCTION OF PREMISES: In the event of a partial destruction of the
premises during the term hereof, from any cause, Lessor shall repair the same
provided that such repairs can be made within sixty (60) days under existing
governmental laws and regulations, but such partial destruction shall not
terminate this lease, except that Lessee shall be entitled to a proportionate
reduction of rent while such repairs are being made, based upon the extent to
which the making of such repairs shall interfere with the business of Lessee on
the premises. If such repairs cannot be made within said sixty (60) days,
Lessor, at his option, may make the same within a reasonable time, this lease
continuing in effect with the rent proportionately abated as aforesaid, and in
the event that Lessor shall not elect to make such repairs which cannot be made
within sixty (60) days, this lease may be terminated at the option of either
party.

In the event that the Building in which the demised premises may be situated is
destroyed to an extent of not less than one-third of the replacement costs
thereof, Lessee may elect to terminate this lease. A total destruction of the
Building in which the premises may be situated shall result in an automatic
termination of this lease.

In the event of any dispute between Lessor and Lessee with respect to the
provisions hereof, the matter shall be settled by arbitration in such a manner
as the parties may agree upon, or if they cannot agree, in accordance with the
rules of the American Arbitration Association.

18.    INSOLVENCY: In the event that a receiver shall be appointed to take over
the business of the Lessee, or in the event that the Lessee shall make a general
assignment for the benefit of creditors, or Lessee shall take or suffer any
action under any insolvency or bankruptcy act, the same shall constitute breach
of this lease by Lessee.

 

3

 

 



19.    REMEDIES OF Lessor ON DEFAULT: In the event there is a breach by Lessee
with respect to any of the provisions of this Lease or its obligations under it,
including the payment of rent, Lessor shall give Lessee written notice of such
breach. After receipt of such written notice, Lessee shall have fifteen (15)
days in which to cure any monetary breach and thirty (30) days in which to cure
any non-monetary breach, provided Lessee shall have such extended period as may
be required beyond the thirty (30) days if the nature of the cure is such that
it reasonably requires more than thirty (30) days and Lessee commences the cure
within the thirty (30) day period and thereafter continuously and diligently
pursues the cure to completion. Lessor may not maintain any action or effect any
remedies for default against Lessee unless and until Lessee has failed to cure
the breach within the time periods provided in this Paragraph. In the event of
any breach of this lease by Lessee beyond any applicable cure period, Lessor
may, at its option, enter the leased premises to again have, repossess and enjoy
the same as if the Lease had not been made, and thereupon this lease and
everything herein contained on the part of Lessor to be done and performed shall
cease, terminate, and be utterly void without prejudice, however, to the right
of Lessor to recover from Lessee all rent due up to the time of entry and to be
due during the term of this Lease. In case of such default and entry by Lessor,
Lessor may relet said premises for the remainder of said term.

The various rights and remedies given to or reserved by Lessor by this Lease, or
allowed by law, shall be cumulative, and no delay or omission to exercise any of
Lessor's rights shall be construed as a waiver of any default or acquiescence
therein, nor shall any waiver of any breach or any other provision thereof be
considered a condonement of any continuing or subsequent breach of the same
provision.

20.    SECURITY: The security deposit set forth above, if any, shall secure the
performance of the Lessee's obligations hereunder. Lessor may, but shall not be
obligated to apply all or portions of said deposit on account of Lessee's
obligations hereunder. Any balance remaining upon termination shall be returned
to Lessee. Lessee shall not have the right to apply the Security Deposit in
payment of the last month's rent.

21.    DEPOSIT REFUNDS: The balance of all deposits shall be refunded within two
weeks from date possession is delivered to Lessor or his authorized agent,
together with a statement showing any changes made against such deposits by
Lessor.

22.    ATTORNEY'S FEES: In case suit should be brought for recovery of the
premises, or for any sum due hereunder, or because of any act which may arise
out of the possession of the premises, by either party, the prevailing party
shall be entitled to all costs incurred in connection with such action,
including a reasonable attorney's fees.

23.    WAIVER: No failure of Lessor to enforce any term hereof shall be deemed
to be a waiver.

24.    NOTICES: Any notice which either party may or is required to give, shall
be given by mailing the same, postage prepaid, to lessee at the premises, or
Lessor at the address shown below or at such other place as may be designated by
the parties from time to time.

25.    HOLDING OVER: Any holding over after the expiration of this lease shall
be construed as a month-to-month tenancy at a rental of $6,000.00 per month,
otherwise in accordance with the terms hereof, as applicable.

26.    TIME: Time is of the essence of this lease.

27.    HEIRS, ASSIGNS, SUCCESSORS: This lease is binding upon the inures to the
benefit of the heirs, assigns and successors in interest to the parties.

28.    LEAD-BASED PAINT WARNING STATEMENT: Lessee is hereby notified that the
premises may present exposure to lead from lead-based paint that may place young
children at risk of developing lead poisoning. Lead poisoning in young children
may produce permanent neurological damage, including learning disabilities,
reduced intelligence quotient, behavioral problems, and impaired memory. Lead
poisoning also poses a particular risk to pregnant women. A risk assessment or
inspection by Lessee for possible lead-based paint hazards is recommended by
Lessor prior to occupancy.

 

4

 

 



29.    HAZARDOUS MATERIALS: Lessor shall hold Lessee harmless and indemnify
Lessee from and assume all duties, responsibility and liability at Lessor's sole
cost and expense, for all duties, responsibilities, and liability (for payment
of penalties, sanctions, forfeitures, losses, costs, or damages) and for
responding to any action, notice, claim, order, summons, citation, directive,
litigation, investigation or proceeding which is in any way related to: a)
failure to comply with any environmental or industrial hygiene law, including
without limitation any regulations, guidelines, standards, or policies of any
governmental authorities regulating or imposing standards of liability or
standards of conduct with regard to any environmental or industrial hygiene
concerns or conditions prior to the Effective Date; and b) any environmental or
industrial hygiene conditions arising out of or in any way related to the
condition of the Building or premises or activities conducted thereon, unless
such environmental conditions are caused by Lessee. Lessee shall comply at all
times with all Pinellas County, State of Florida and U.S. Government laws
concerning renovation of the leased premises. This compliance includes, but is
not limited to, a thorough written asbestos inspection and asbestos survey
report, written notification, proper removal practices and proper disposal of
regulated asbestos containing materials prior to any applicable renovation of
the demised premises. Lessee shall indemnify, protect, defend and hold Lessor
harmless from and against any and all claims arising out of, in connection with,
or directly or indirectly arising out of the generation, treatment, release,
disposal or transportation of regulated asbestos containing materials by Lessee,
or any successor, assignee or sublessee of Lessee, or their respective agents,
contractors, employees, licensees, or invitees, on, about or from the leased
premises, including, but not limited to, all foreseeable and unforeseeable
costs, expenses, and liabilities related to any inspection, survey, testing,
repair, cleanup or removal costs, and any foreseeable or unforeseeable
consequential damages.

30.    LIMITATION OF LIABILITY. Except for indemnification pursuant to
paragraphs 9 and 29, neither Party shall be liable to the other, or any of their
respective agents, representatives, employees for any lost revenue, lost
profits, loss of technology, rights or services, incidental, punitive, indirect,
special or consequential damages, loss of data, or interruption or loss of use
of service, even if advised of the possibility of such damages, whether under
theory of contract, tort (including negligence), strict liability or otherwise.

31.    ENTIRE AGREEMENT: The foregoing constitutes the entire agreement between
the parties and may be modified only by a writing signed by both parties. The
following Exhibits, if any, have been made a part of this lease before the
parties' execution
hereof:                                                                                                                                                                           .

32.    SUBORDINATION AND NON-DISTURBANCE. At Lessor's option, this Lease shall
be subordinate to any future master lease, ground lease, mortgage, deed of trust
or other security interest (a “Mortgage”) by Lessor which from time to time may
encumber all or part of the premises, Building or right-of-way; provided,
however, as a condition precedent to Lessee being required to subordinate its
interest in this Lease to any future Mortgage, Lessor shall obtain for Lessee's
benefit a non disturbance and attornment agreement for Lessee's benefit in the
form reasonably satisfactory to Lessee.

33.    INTEGRATION. It is agreed and understood that this Lease contains all
agreements, promises and understandings between Lessor and Lessee and that no
verbal or oral agreements, promises or understandings shall be binding upon
either Lessor or Lessee in any dispute, controversy or proceeding at law, and
any addition, variation or modification to this Lease shall be void and
ineffective unless made in writing signed by the parties. In the event any
provision of the Lease is found to be invalid or unenforceable, such finding
shall not affect the validity and enforceability of the remaining provisions of
this Lease. The failure of either party to insist upon strict performance of any
of the terms or conditions of this Lease or to exercise any of its rights under
the Lease shall not waive such rights and such party shall have the right to
enforce such rights at any time and take such action as may be lawful and
authorized under this Lease, in law or in equity.

 



5

 

 





34.    TITLE. Lessor represents and warrants to Lessee as of the execution date
of this Lease, and covenants during the term that Lessor is seized of good and
sufficient title and interest to the Property and has full authority to enter
into and execute this Lease. Lessor further covenants during the Term that there
are no liens, judgments or impediments of title on the Property, or affecting
Lessor's title to the same and that there are no covenants, easements or
restrictions which prevent or adversely affect the use or occupancy of the
Premises by Lessee as set forth above. The Lessee’s equipment are personal
property of the Lessee and the Lessee at all times owns and controls them.
Lessor and Lessee agree, and Lessor shall so inform any purchaser or mortgagee
of the Property of this Lease and that all equipment owned by Lessee shall be
and remain the property of Lessee under all circumstances, under Lessee’s
exclusive control, free and clear of any liens or encumbrances other than those
permitted by Lessee, and shall be deemed to be and remain personal property and
not part of the real estate on which the same are located. Lessor further
covenants that Lessee, on paying the rent and performing the covenants herein,
shall peaceably and quietly have, hold and enjoy the premises

35.    SURVIVAL. The provisions of the Lease relating to indemnification from
one party to the other party shall survive any termination or expiration of this
Lease. Additionally, any provisions of this Lease which require performance
subsequent to the termination or expiration of this Lease shall also survive
such termination or expiration.

36.    LESSOR’S REMOVAL OF PERSONAL PROPERTY. Within thirty (30) days of the
Effective Date, Lessor shall: (i) remove all personal property owned by Lessor
and stored at the premises that was not sold the Lessee in connection with the
SPA; (ii) repair any damage to the premises caused by Lessor’s storage and
removal of said personal property; and (iii) leave the premises in a clean and
orderly condition.

37.    RADON GAS DISCLOSURE. RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS
THAT, WHEN IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY
PRESENT HEALTH RISKS TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON
THAT EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN
FLORIDA. ADDITIONAL INFORMATION REGARDING RADON AND RADON TESTING MAY BE
OBTAINED FROM YOUR COUNTY HEALTH DEPARTMENT.

 

The undersigned Lessee hereby acknowledges receipt of a copy hereof.

 

IN WITNESS WHEREOF, the parties hereto have set their hands and affixed their
respective seals the day and year first above written.

 



Witnesses:   “Lessor”             Name:     By: Robert A. Ficocelli, as Trustee
of the Robert A. Ficocelli Revocable Trust Agreement, dated September 17, 2004  
                  Date:  





 

        Name:             Witnesses:   “Lessee”           Equipment Sales and
Service, Inc., Name:     a Florida corporation



 



    By:   Name:     Name:       Title:       Date:  



 



6

 





 

NONSOLICITATION AND NONCOMPETITION AGREEMENT

 

THIS NONSOLICITATION AND NONCOMPETITION AGREEMENT (this “Agreement”) is made and
entered into effective as of ____________, by and among MagneGas Corporation, a
Florida corporation (“MagneGas”) and Equipment Sales and Service, Inc., a
Florida corporation (the “Company”) on the one part, and Stephen R. Homer
(“Homer”).

 

RECITALS

 

WHEREAS, MagneGas is the purchaser under that certain Stock Purchase Agreement
(the “SPA”) between MagneGas and Homer, the Robert A. Ficocelli Revocable Trust,
and Robert A. Ficocelli (jointly, Homer, the Trust and Mr. Ficocelli as “Seller
Parties” thereunder), dated as of October 10, 2014 for the purchase of all the
stock of the Company from the Seller Parties thereunder;

 

WHEREAS, an integral part of the incentive for MagneGas to pay the purchase
price under the SPA (the “Purchase Price”) is Homer’s agreement to enter into a
non-competition and non-solicitation agreement with the Company and MagneGas
under the terms set forth herein;

 

NOW, THEREFORE, in consideration of MagneGas’s payment of the Purchase Price,
part of which is directly related to the benefit to be received by MagneGas
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

Section 1. Nonsolicitation. For a period of five (5) years after the closing of
the transactions contemplated by the SPA (the “Restriction Period”), Homer shall
not, directly or indirectly solicit, induce, or influence any customer,
supplier, lender, lessor, or any other person or entity which has a business
relationship with the Company (or any affiliate of the Company) to discontinue,
reduce the extent of, or otherwise adversely affect such business relationship.
Homer shall not, at any time during the Restriction Period, directly or
indirectly recruit, solicit, hire, employ or otherwise induce or influence any
employee, agent, independent contractor, or consultant of the Company (or any
affiliate of the Company) to discontinue his/her/its employment, agency,
contract, or other relationship with the Company (or such affiliate).

 

Section 2. Confidentiality. Homer acknowledges that he is a party to that
certain Confidential Non-Disclosure Agreement dated as of August 13, 2014 with
MagneGas (the “NDA”), and that the SPA also contains certain confidentiality
provisions as to the transactions contemplated thereby, and that nothing stated
herein is intended to alter, modify or amend the terms of such confidentiality
provisions or the terms of the NDA. Homer’s obligations pursuant to such NDA and
confidentiality provisions shall continue in full force and effect and shall
apply to all Company property as identified in such NDA and to all Confidential
Information, as defined below. “Confidential Information” shall mean information
relating to the Company and the Company’s affiliates’ method of operations,
techniques, business programs, business strategies, computer systems, computer
programming, developments, improvements, business plans, research, discoveries,
accounting, recording, marketing, advertising and promotional materials,
suppliers, pricing, costs, customers, and employees, as well as other
information which may be deemed by any custom, usage, or authority to be
intellectual property, trade secrets, or know-how, AND as to the terms of the
SPA and its effect on such Confidential Information. Homer recognizes and
acknowledges that each and every item of Confidential Information is a valuable,
special, and unique asset of the Company and the Company’s affiliates.
Accordingly, Homer will not disclose, disseminate, publish, or use any portion
of the Confidential Information for any purpose whatsoever, unless such
disclosure, dissemination, publication, or use is expressly permitted by Company
in writing or is compelled by a court order or subpoena.

 

 

 

 

 

Section 3. Noncompetition Obligations. During the Restriction Period Homer shall
not, individually or jointly with others, directly or indirectly, whether for
his own account or for that of any other person or entity, own or hold any
ownership interest in any person or entity engaged in a business which directly
or indirectly competes with or has a business relationship with the Company or
MagneGas, and Homer shall not act as an officer, director, employee, partner,
independent contractor, consultant, principal, agent, proprietor, or in any
other capacity for, nor lend any assistance (financial or otherwise) or
cooperation to, any such person, or entity; provided, however, that it shall not
be a violation of this Section 3 for Homer to own a one percent (1%) or smaller
interest in any corporation required to file periodic reports with the
Securities and Exchange Commission.

 

Specifically, by way of illustration and not of limitation, Homer shall not
invest in or solicit for employment at the following businesses: welding gas
distribution companies, welding repair companies, industrial gas distribution
companies, gas manufacturing companies.

 

Section 4. Reasonableness of Restrictions; Reformation; Enforcement. Homer
recognizes and acknowledges that the geographical and time limitations contained
in Sections 1 and 3 of this Agreement are reasonable and properly required for
the adequate protection of MagneGas, the Company and their affiliates’
legitimate business interests. It is agreed by the parties hereto that if any
portion of the restrictions contained in Sections 1 or 3 are held to be
unreasonable, arbitrary, or against public policy, then the restrictions shall
be considered divisible, both as to the time and to geographical area, with each
month of the specified period being deemed a separate period of time and each
county of the restricted territory being deemed a separate geographical area, so
that the lesser period of time or geographical area shall remain effective so
long as the same is not unreasonable, arbitrary, or against public policy. The
parties hereto agree that in the event any court of competent jurisdiction
determines the specified period or the specified geographical area of the
restricted territory to be unreasonable, arbitrary, or against public policy, a
lesser time period or geographical area which is determined to be reasonable,
nonarbitrary, and not against public policy may be enforced against Homer. If
Homer violates any of the covenants contained herein and if any action is
instituted by MagneGas or the Company to prevent or enjoin such violation, then
the period of time during which Homer’s business activities shall be restricted,
as provided in this Agreement, shall be lengthened by a period of time equal to
the period between the date of Homer’s breach of the terms or covenants
contained in this Agreement and the date on which the decree of the court
disposing of the issues upon the merits shall become final and not subject to
further appeal. Homer expressly agrees and acknowledges that the transactions
contemplated by the SPA include the sale of the trade secrets previously held by
Homer through his ownership of the Company and that the restrictive covenants
contained in this Agreement, including their length and geographic scope are
necessary to protect MagneGas and the Company and to give them the benefit of
the bargain contemplated by the SPA.

 

2

 

 

 

Section 5. No Remedy at Law. Homer agrees that the remedy at law for any breach
by Homer of the covenants contained in Sections 1, 2, and 3 hereof will be
inadequate and would be difficult to ascertain and will cause irreparable injury
to MagneGas and/or the Company, for which neither MagneGas nor the Company will
have an adequate remedy at law. Therefore, in the event of the breach or
threatened breach of any such covenants, MagneGas and the Company, in addition
to any other remedy, shall have the right to enjoin Homer from any threatened or
actual activities in violation thereof, and Homer hereby consents and agrees
that temporary and permanent injunctive relief may be granted in any proceedings
which might be brought to enforce any such covenants without the necessity of
proof of actual damages. In the event that MagneGas or the Company does apply
for such an injunction, Homer shall not raise as a defense thereto that MagneGas
or the Company has an adequate remedy at law.

 

Section 6. Miscellaneous .

 

a. Amendments. No change, modification, or termination of any of the terms,
provisions, or conditions of this Agreement shall be effective unless made in
writing and signed or initialed by all parties hereto. There shall be no oral
modifications of this Agreement.

 

b. Governing Law; Litigation. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without reference to
principles of choice of law thereunder. Any dispute directly or indirectly
arising under or related to this Agreement shall be resolved exclusively in the
state or federal courts located in Pinellas County, Florida, and the parties
hereto hereby consent to the jurisdiction of such courts for this purpose.

 

c. Severability. Each section and paragraph of this Agreement constitutes a
separate and distinct provision. In the event that such a provision is
determined to be invalid or unenforceable, the provision shall be deemed limited
in scope and effect to the extent, and only to the extent, necessary to render
the same valid and enforceable. If such a limiting construction is impossible,
such invalid or unenforceable provision shall be deemed severed from this
Agreement, but every other provision of this Agreement shall remain in full
force and effect.

 

3

 

 

 

d. Headings and Captions. The headings, titles, captions, and sections contained
in this Agreement are provided for convenience of reference only and shall not
be considered a part hereof for purposes of interpreting or applying this
Agreement; such titles or captions do not define, limit, extend, explain, or
describe the scope or extent of this Agreement or any of its terms, provisions,
representations, warranties, conditions, etc., in any manner or way whatsoever.

 

e. Gender and Number. All pronouns and variations thereof shall be deemed to
refer to the masculine, feminine, or neuter and to the singular or plural as the
identity of the person or entity or persons or entities may require.

 

g. Assignment; Binding Effect on Successors and Assigns; Waiver. This Agreement
may not be assigned by either party hereto without the written consent of the
other party, except that this Agreement may be assigned by MagneGas or the
Company to any affiliate of either of them. This Agreement shall be binding on
and shall inure to the benefit of the parties hereto and their respective
successors, heirs, and permitted assigns. The successors and assigns of MagneGas
and/or the Company may enforce any and all provisions of this Agreement. The
failure of a party to enforce any term, provision, or condition of this
Agreement at any time or times shall not be deemed a waiver of that term,
provision, or condition for the future, nor shall any specific waiver of a term,
provision, or condition at one time be deemed a waiver of such term, provision,
or condition for any future time or times.

 

h. Entire Agreement; Counterparts. This Agreement and the SPA constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof, and it supersedes all prior memoranda, correspondence, conversations,
and negotiations. This Agreement may be executed in several counterparts that
together shall constitute but one and the same Agreement.

 

i. No Conflicting Obligations. Homer hereby represents and warrants to MagneGas
and the Company that Homer is not a party to, nor is Homer bound by, any
agreement, court order, or other obligation that would restrict or prohibit
Homer from performing any services for MagneGas or the Company or any affiliate
thereof.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

4

 

  

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first set forth above.





 

              Stephen R. Homer           “Homer”           MagneGas Corporation
            By:             Ermanno Santilli     Its:     President            
“MagneGas”             Equipment Sales and Service, Inc.             By:        
            (printed name of authorized officer)     Its:            

 



 

5

 



 

NONSOLICITATION AND NONCOMPETITION AGREEMENT

 

THIS NONSOLICITATION AND NONCOMPETITION AGREEMENT (this “Agreement”) is made and
entered into effective as of ____________, by and among MagneGas Corporation, a
Florida corporation (“MagneGas”) and Equipment Sales and Service, Inc., a
Florida corporation (the “Company”) on the one part, and Robert Ficocelli
(“Ficocelli”).

 

RECITALS

 

WHEREAS, MagneGas is the purchaser under that certain Stock Purchase Agreement
(the “SPA”) between MagneGas and Ficocelli, the Robert A. Ficocelli Revocable
Trust, and Stephen R. Homer (jointly, Ficocelli, the Trust and Mr. Homer as
“Seller Parties” thereunder), dated as of October 10, 2014 for the purchase of
all the stock of the Company from the Seller Parties thereunder;

 

WHEREAS, an integral part of the incentive for MagneGas to pay the purchase
price under the SPA (the “Purchase Price”) is Ficocelli’s agreement to enter
into a non-competition and non-solicitation agreement with the Company and
MagneGas under the terms set forth herein;

 

NOW, THEREFORE, in consideration of MagneGas’s payment of the Purchase Price,
part of which is directly related to the benefit to be received by MagneGas
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

Section 1. Nonsolicitation. For a period of five (5) years after the closing of
the transactions contemplated by the SPA (the “Restriction Period”), Ficocelli
shall not, directly or indirectly solicit, induce, or influence any customer,
supplier, lender, lessor, or any other person or entity which has a business
relationship with the Company (or any affiliate of the Company) to discontinue,
reduce the extent of, or otherwise adversely affect such business relationship.
Ficocelli shall not, at any time during the Restriction Period, directly or
indirectly recruit, solicit, hire, employ or otherwise induce or influence any
employee, agent, independent contractor, or consultant of the Company (or any
affiliate of the Company) to discontinue his/her/its employment, agency,
contract, or other relationship with the Company (or such affiliate).

 

 

 

  

Section 2. Confidentiality. Ficocelli acknowledges that he is a party to that
certain Confidential Non-Disclosure Agreement dated as of August 13, 2014 with
MagneGas (the “NDA”), and that the SPA also contains certain confidentiality
provisions as to the transactions contemplated thereby, and that nothing stated
herein is intended to alter, modify or amend the terms of such confidentiality
provisions or the terms of the NDA. Ficocelli’s obligations pursuant to such NDA
and confidentiality provisions shall continue in full force and effect and shall
apply to all Company property as identified in such NDA and to all Confidential
Information, as defined below. “Confidential Information” shall mean information
relating to the Company and the Company’s affiliates’ method of operations,
techniques, business programs, business strategies, computer systems, computer
programming, developments, improvements, business plans, research, discoveries,
accounting, recording, marketing, advertising and promotional materials,
suppliers, pricing, costs, customers, and employees, as well as other
information which may be deemed by any custom, usage, or authority to be
intellectual property, trade secrets, or know-how, AND as to the terms of the
SPA and its effect on such Confidential Information. Ficocelli recognizes and
acknowledges that each and every item of Confidential Information is a valuable,
special, and unique asset of the Company and the Company’s affiliates.
Accordingly, Ficocelli will not disclose, disseminate, publish, or use any
portion of the Confidential Information for any purpose whatsoever, unless such
disclosure, dissemination, publication, or use is expressly permitted by Company
in writing or is compelled by a court order or subpoena.

 

Section 3. Noncompetition Obligations. During the Restriction Period Ficocelli
shall not, individually or jointly with others, directly or indirectly, whether
for his own account or for that of any other person or entity, own or hold any
ownership interest in any person or entity engaged in a business which directly
or indirectly competes with or has a business relationship with the Company or
MagneGas, and Ficocelli shall not act as an officer, director, employee,
partner, independent contractor, consultant, principal, agent, proprietor, or in
any other capacity for, nor lend any assistance (financial or otherwise) or
cooperation to, any such person, or entity; provided, however, that it shall not
be a violation of this Section 3 for Ficocelli to own a one percent (1%) or
smaller interest in any corporation required to file periodic reports with the
Securities and Exchange Commission.

 

Specifically, by way of illustration and not of limitation, Ficocelli shall not
invest in or solicit for employment at the following businesses: welding gas
distribution companies, welding repair companies, industrial gas distribution
companies, gas manufacturing companies.

 

Section 4. Reasonableness of Restrictions; Reformation; Enforcement. Ficocelli
recognizes and acknowledges that the geographical and time limitations contained
in Sections 1 and 3 of this Agreement are reasonable and properly required for
the adequate protection of MagneGas, the Company and their affiliates’
legitimate business interests. It is agreed by the parties hereto that if any
portion of the restrictions contained in Sections 1 or 3 are held to be
unreasonable, arbitrary, or against public policy, then the restrictions shall
be considered divisible, both as to the time and to geographical area, with each
month of the specified period being deemed a separate period of time and each
county of the restricted territory being deemed a separate geographical area, so
that the lesser period of time or geographical area shall remain effective so
long as the same is not unreasonable, arbitrary, or against public policy. The
parties hereto agree that in the event any court of competent jurisdiction
determines the specified period or the specified geographical area of the
restricted territory to be unreasonable, arbitrary, or against public policy, a
lesser time period or geographical area which is determined to be reasonable,
nonarbitrary, and not against public policy may be enforced against Ficocelli.
If Ficocelli violates any of the covenants contained herein and if any action is
instituted by MagneGas or the Company to prevent or enjoin such violation, then
the period of time during which Ficocelli’s business activities shall be
restricted, as provided in this Agreement, shall be lengthened by a period of
time equal to the period between the date of Ficocelli’s breach of the terms or
covenants contained in this Agreement and the date on which the decree of the
court disposing of the issues upon the merits shall become final and not subject
to further appeal. Ficocelli expressly agrees and acknowledges that the
transactions contemplated by the SPA include the sale of the trade secrets
previously held by Ficocelli through his ownership of the Company and that the
restrictive covenants contained in this Agreement, including their length and
geographic scope are necessary to protect MagneGas and the Company and to give
them the benefit of the bargain contemplated by the SPA.

 

2

 

  

 

Section 5. No Remedy at Law. Ficocelli agrees that the remedy at law for any
breach by Ficocelli of the covenants contained in Sections 1, 2, and 3 hereof
will be inadequate and would be difficult to ascertain and will cause
irreparable injury to MagneGas and/or the Company, for which neither MagneGas
nor the Company will have an adequate remedy at law. Therefore, in the event of
the breach or threatened breach of any such covenants, MagneGas and the Company,
in addition to any other remedy, shall have the right to enjoin Ficocelli from
any threatened or actual activities in violation thereof, and Ficocelli hereby
consents and agrees that temporary and permanent injunctive relief may be
granted in any proceedings which might be brought to enforce any such covenants
without the necessity of proof of actual damages. In the event that MagneGas or
the Company does apply for such an injunction, Ficocelli shall not raise as a
defense thereto that MagneGas or the Company has an adequate remedy at law.

 

Section 6. Miscellaneous .

 

a. Amendments. No change, modification, or termination of any of the terms,
provisions, or conditions of this Agreement shall be effective unless made in
writing and signed or initialed by all parties hereto. There shall be no oral
modifications of this Agreement.

 

b. Governing Law; Litigation. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without reference to
principles of choice of law thereunder. Any dispute directly or indirectly
arising under or related to this Agreement shall be resolved exclusively in the
state or federal courts located in Pinellas County, Florida, and the parties
hereto hereby consent to the jurisdiction of such courts for this purpose.

 

c. Severability. Each section and paragraph of this Agreement constitutes a
separate and distinct provision. In the event that such a provision is
determined to be invalid or unenforceable, the provision shall be deemed limited
in scope and effect to the extent, and only to the extent, necessary to render
the same valid and enforceable. If such a limiting construction is impossible,
such invalid or unenforceable provision shall be deemed severed from this
Agreement, but every other provision of this Agreement shall remain in full
force and effect.

 

3

 

  

d. Headings and Captions. The headings, titles, captions, and sections contained
in this Agreement are provided for convenience of reference only and shall not
be considered a part hereof for purposes of interpreting or applying this
Agreement; such titles or captions do not define, limit, extend, explain, or
describe the scope or extent of this Agreement or any of its terms, provisions,
representations, warranties, conditions, etc., in any manner or way whatsoever.

 

e. Gender and Number. All pronouns and variations thereof shall be deemed to
refer to the masculine, feminine, or neuter and to the singular or plural as the
identity of the person or entity or persons or entities may require.

 

g. Assignment; Binding Effect on Successors and Assigns; Waiver. This Agreement
may not be assigned by either party hereto without the written consent of the
other party, except that this Agreement may be assigned by MagneGas or the
Company to any affiliate of either of them. This Agreement shall be binding on
and shall inure to the benefit of the parties hereto and their respective
successors, heirs, and permitted assigns. The successors and assigns of MagneGas
and/or the Company may enforce any and all provisions of this Agreement. The
failure of a party to enforce any term, provision, or condition of this
Agreement at any time or times shall not be deemed a waiver of that term,
provision, or condition for the future, nor shall any specific waiver of a term,
provision, or condition at one time be deemed a waiver of such term, provision,
or condition for any future time or times.

 

h. Entire Agreement; Counterparts. This Agreement and the SPA constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof, and it supersedes all prior memoranda, correspondence, conversations,
and negotiations. This Agreement may be executed in several counterparts that
together shall constitute but one and the same Agreement.

 

i. No Conflicting Obligations. Ficocelli hereby represents and warrants to
MagneGas and the Company that Ficocelli is not a party to, nor is Ficocelli
bound by, any agreement, court order, or other obligation that would restrict or
prohibit Ficocelli from performing any services for MagneGas or the Company or
any affiliate thereof.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 



4

 

  

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first set forth above.

 

      Robert Ficocelli       “Ficocelli”       MagneGas Corporation

 

  By:       Ermanno Santilli   Its:   President         “MagneGas”        
Equipment Sales and Service, Inc.

 

  By:             (printed name of authorized officer)   Its:  

 

5

 



 

[FORM OF LEGAL OPINION]

 

MagneGas Corporation

150 Rainville Road

Tarpon Springs, FL 34689

Attention: Ermanno Santilli, President

 

Re:Stock Purchase Agreement dated as of October 10, 2014 (“Agreement’) by and
among MagneGas Corporation (“Purchaser”), Robert A. Ficocelli, individually and
as trustee of the Robert A. Ficocelli Revocable Trust, and Stephen R. Homer
(jointly, the “Seller Parties”).

 

Dear Mr. Santilli:

 

I have acted as counsel to the Seller Parties and to Equipment Sales and
Service, Inc. (the “Corporation”) in connection with the transactions referred
to in the Agreement (the “Transactions”). This opinion is rendered to you
pursuant to Section 2.2(b)(iv) of the Agreement. Capitalized terms used in this
letter and not defined herein shall have the meanings given to those terms in
the Agreement.

 

I have examined the records of the Corporation, and such other agreements,
documents, certificates, records or other instruments as I have deemed necessary
or advisable for purposes of rendering the opinions expressed in this letter.

 

As to various questions of fact, I have relied upon the statements of officers
of the Corporation, upon records available for public inspection at the office
of the Florida Office of the Secretary of State (“SOS”) and upon certificates
and other documents from and communications with the Florida SOS and other
public officials.

 

I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary. I am opining herein only as to matters of
Florida law and have assumed that the internal laws of the State of Florida
govern the Transaction Documents (as herein defined).

 

In reaching the opinions set forth below, I have assumed the following matters
to be true:

 

(a)          Purchaser has duly and validly executed and delivered the Agreement
and the related agreements and instruments (collectively, the “Transaction
Documents”) to which Purchaser is a party, and Purchaser’s obligations set forth
therein are its legal, valid and binding obligations, enforceable in accordance
with their respective terms;

 

(b)          Each person executing any such Transaction Document on behalf of
Purchaser is duly authorized to do so;

 

(c)          The Purchaser is duly organized, validly existing and in good
standing under the laws its state of incorporation; and

 

(d)          All documents submitted to me as originals are authentic, all
documents submitted to me as certified or photostatic copies conform to the
original documents, all signatures on all documents submitted to me for
examination are genuine, and all public records reviewed are accurate and
complete.

 

 

 

 

Based upon and subject to the foregoing, I am of the opinion that:

 

1.          Equipment Sales and Service, Inc. is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida.
The Articles of Incorporation of Equipment Sales and Service, Inc. do not
violate any provision of the Florida Business Corporation Act, as amended.

 

2.          The Robert A. Ficocelli Revocable Trust (the “Trust”) is a trust
properly constituted under the laws of Florida and Robert A. Ficocelli is its
duly appointed trustee (the “Trustee”). The Trustee has all requisite power and
authority to execute and deliver, on behalf of the Trust, the Transaction
Documents to which the Trust is a party and to perform the obligations of the
Trust under the Transaction Documents and to consummate the transactions
contemplated thereby.

 

3.          Richard Homer is a natural person with legal capacity to execute and
deliver the Transaction Documents to which he is a party and to perform his
obligations under the Transaction Documents and to consummate the transactions
contemplated thereby.

 

4.          Each of the Transaction Documents to which any of the Seller Parties
is a party has been duly executed and delivered by such Selling Party and
constitutes the valid and binding obligation of such Selling Party, enforceable
against such Selling Party in accordance with its terms.

 

5.          The instruments of conveyance are in form and substance sufficient
to transfer and assign to Purchaser each Selling Party’s right, title and
interest in and to his or its respective shares of the Corporation’s common
stock, purchased by the Purchaser from the Seller Parties pursuant to the terms
and conditions of the Agreement (the “Purchased Stock”), and to the best of my
knowledge, upon execution and delivery thereof, against payment of the purchase
price therefor, the Seller Parties’ right, title and interest in and to the
Purchased Stock will vest in Purchaser.

 

6.          The execution and delivery of the Transaction Documents by the
Seller Parties and their respective performance of the Transaction Documents to
which each Selling Party is a party, and the consummation of the transactions
contemplated thereby, do not:

 

a.           violate, conflict with or result in the breach of any of the terms
of, or result in a material modification of (i) the Trust’s governing documents,
(ii) the Corporation’s Articles of Incorporation or Bylaws, (iii) to the best of
my knowledge, any statute, law, rule or regulation, or any presently existing
order, judgment or decree to which any of the Seller Parties, the Corporation,
or the Corporation’s properties or assets are bound or subject;

 

b.           to the best of my knowledge, violate, conflict with or result in
the breach of any of the terms of, or result in a material modification of, or
constitute (or with notice or lapse of time, or both, constitute) a default
under any contract or other agreement to which any Selling Party or the
Corporation is a party, or by which it or any of their respective assets or
properties may be bound or subject, or otherwise give any other contracting
party the right to terminate any contract or agreement with a Selling Party or
the Corporation; or

 

2

 

 

 

c.           to the best of my knowledge, violate or cause any revocation of or
limitation on any permit (i) that is necessary to the lawful conduct of the
Business of the Corporation or (ii) the violation, revocation or limitation of
which could reasonably be expected to have a material adverse effect on the
Corporation or its assets.

 

7.          To the best of my knowledge, there is no action, suit, proceeding,
arbitration or governmental investigation at law or in equity, or before or by
any federal, state, municipal or other government department, commission, board,
bureau, agency or instrumentality, domestic or foreign, pending or threatened
against or affecting the Corporation, any Selling Party or any property of the
Corporation or of any Selling Party that has had, or could reasonably be
expected to result in, a material adverse effect on the Corporation or any of
its assets.

 

8.          To the best of my knowledge, neither the Corporation nor any Selling
Party is (i) in violation of any applicable law that has had, or could
reasonably be expected to result in, a material adverse effect on the
Corporation or such Selling Party, or (ii) subject to or in default with respect
to any final judgment, writ, injunction, decree, rule or regulation of any court
or any commission, board, bureau, agency or instrumentality, domestic or
foreign, that has had, or could reasonably be expected to result in, a material
adverse effect on any Selling Party,Corporation or any of its assets.

 

9.          The capitalization of the Corporation is as set forth on Attachment
A to this opinion. All of the outstanding shares of the Corporation’s capital
stock have been duly authorized, are validly issued, and are fully paid and
non-assessable. The Corporation does not have any other authorized or
outstanding series or classes of capital stock, or ot the best of my knowledge,
any outstanding options, warrants, preemptive rights or other right to acquire
any shares of capital stock of the Corporation.

 

10.         The Purchased Stock, when sold and delivered in accordance with the
terms of the Agreement and for the consideration expressed therein, shall be
duly and validly issued and outstanding.

 

11.         To the best of my knowledge, all consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations
or filing with any governmental authority of the State of Florida on the part of
the Corporation required in connection with the consummation of the transactions
contemplated by the Agreement have been obtained and are effective at this date.

 

3

 

  

ATTACHMENT A

 

Capitalization

 

4

 

 

EXHIBITS AND SCHEDULES

  

Exhibit Description     Exhibit 2.2(b)(ii) Certification of Trust of Robert
Ficocelli, as trustee of the Trust     Exhibit 2.2(b)(v) Form of Opinion    
Exhibit 3.1 Lease Agreement     Exhibit 3.2 Non-Competition and Non-Solicitation
Agreement     Exhibit 9.2 Escrow Agreement     Schedule       Schedule 1.2
Additional Equipment     Schedule 3.5 Employees to enter into Employment
Agreements     Schedule 4.7 Liabilities     Schedule 4.9 Listing of machinery,
equipment, vehicles, and other items of tangible personal property owned or
leased by the Corporation in excess of U.S. $5,000.00     Schedule 4.11  
Material Contracts     Schedule 4.12 Litigation     Schedule 4.13 Environmental
exceptions     Schedule 4.14 Employee Benefits     Schedule 4.15 Intellectual
Property     Schedule 4.16 Inventory locations     Schedule 4.18 Employee
Information

 



 

 